 
STOCK PURCHASE AGREEMENT
 
between
 
HUMANA MEDICAL PLAN, INC.
 
and
 
METROPOLITAN HEALTH NETWORKS, INC.
 
June 27, 2008
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

     
Page
1.
DEFINITIONS
1
2.
SALE AND TRANSFER OF SHARES; CONSIDERATION; CLOSING
1
 
2.1
Purchase and Sale
1
 
2.2
Purchase Price; Payment at Closing
1
 
2.3
Reductions Notice
2
 
2.4
Estimated Excess Net Equity
2
 
2.5
Net Equity Adjustment Amount; Final Determination of Purchase Price
2
 
2.6
CMS Adjustments and Medicare Risk Adjustments
5
 
2.7
Closing Date
7
 
2.8
Escrow Fund
7
 
2.9
Section 338(h)(10) Election
8
 
2.10
Items to be Delivered by Seller at Closing
8
 
2.11
Items to be Delivered by Purchaser at Closing
9
3.
REPRESENTATIONS AND WARRANTIES OF SELLER
10
 
3.1
Authorization
10
 
3.2
Binding Agreement
10
 
3.3
Organization and Good Standing
10
 
3.4
No Violation; Consents
11
 
3.5
Capitalization
11
 
3.6
Financial and Statutory Statements
12
 
3.7
Undisclosed Liabilities
13
 
3.8
General Compliance With Laws
13
 
3.9
Insurance Business and other Governmental and Healthcare Matters
13
 
3.10
Regulatory Filings and Reports; Accreditation
17
 
3.11
Title
17
 
3.12
Legal Proceedings
17
 
3.13
Insurance
18
 
3.14
Taxes
18
 
3.15
Intellectual Property
20
 
3.16
Environmental
21

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
 
3.17
Good Title, Operating Condition
22
 
3.18
Real Property; Leases
22
 
3.19
Material Agreements
23
 
3.20
Providers and Provider Contracts
24
 
3.21
Employee; Labor Relations
25
 
3.22
Absence of Certain Changes or Events
26
 
3.23
Employee Benefit Plans; ERISA
28
 
3.24
Certain Business Relationships
30
 
3.25
Accounts Receivables
30
 
3.26
Relations and Members
30
 
3.27
Terrorism Compliance
30
 
3.28
Guarantees
30
 
3.29
Banks and Depositories
31
 
3.30
Limitation on Use of Funds
31
 
3.31
Books and Records
31
 
3.32
Brokers’ Fees
31
4.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
31
 
4.1
Authorization
31
 
4.2
Binding Agreement
31
 
4.3
Organization and Good Standing
32
 
4.4
No Violation
32
 
4.5
Investment Representations
32
 
4.6
Restricted Securities
32
 
4.7
Brokers’ Fees
33
 
4.8
Financing
33
5.
PRE-CLOSING COVENANTS
33
 
5.1
Access and Information; Inspections
33
 
5.2
Conduct of Business
34
 
5.3
Negative Covenants of Seller
34
 
5.4
No-Shop
36

 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
 
5.5
Efforts to Close
36
 
5.6
Confidentiality
37
 
5.7
Required Governmental Approvals
37
 
5.8
Transactions with Affiliates
37
 
5.9
Certain Notifications Required
38
 
5.10
Insurance
38
6.
POST-CLOSING COVENANTS
39
 
6.1
Non-solicitation
39
 
6.2
Non-competition; Non-solicitation of Members or Providers
39
 
6.3
Employee Matters
40
 
6.4
Use of Name and Trademarks
42
 
6.5
Tax Matters
43
 
6.6
IT Transition Costs
44
7.
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
45
 
7.1
Unfavorable Action or Proceeding
45
 
7.2
Performance of Covenants
45
 
7.3
Governmental Authorizations
45
 
7.4
Seller Third Party Consents
45
 
7.5
Purchase Price
45
 
7.6
Warranties True and Correct
45
 
7.7
MHP Provider Agreement
46
 
7.8
Bring Down
46
8.
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
46
 
8.1
Unfavorable Action or Proceeding
46
 
8.2
Performance of Covenants
46
 
8.3
Governmental Authorizations
46
 
8.4
Purchaser Third Party Consents
46
 
8.5
Representations and Warranties True and Correct
47
 
8.6
Bring Down
47
 
8.7
MHP Provider Agreement
47

 
-iii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
 
8.8
Material Adverse Effect
47
9.
TERMINATION
47
 
9.1
Termination
48
 
9.2
Termination Consequences
48
10.
SURVIVAL AND INDEMNIFICATION
48
 
10.1
Survival; Claims for Indemnification
48
 
10.2
Indemnification
49
 
10.3
Claims
51
 
10.4
Reduction for Insurance
52
 
10.5
Exclusive Remedy
52
 
10.6
Additional Limitations on Recourse
52
11.
MISCELLANEOUS PROVISIONS
53
 
11.1
Further Assurances and Cooperation
53
 
11.2
Successors and Assigns
53
 
11.3
Governing Law; Venue
53
 
11.4
Amendments
53
 
11.5
Exhibits, Schedules and Disclosure Schedule
53
 
11.6
Notices
53
 
11.7
Headings
54
 
11.8
Confidentiality and Publicity; Press Releases
54
 
11.9
Gender and Number; Construction
55
 
11.10
Third Party Beneficiary
55
 
11.11
Expenses and Attorneys’ Fees
55
 
11.12
Counterparts
55
 
11.13
Entire Agreement
56
 
11.14
No Waiver
56
 
11.15
Severability
56
 
11.16
Time is of the Essence
56

 
-iv-

--------------------------------------------------------------------------------


 
LIST OF EXHIBITS
 
Description
Exhibit
   
Illustration of Net Equity Adjustment Amount Determination
A
Escrow Agreement
B
Release of Claims Agreement
C
Form of Agreement Not to Compete or Solicit
D
Form of Occupancy and Operational License
E
MHP Provider Agreements
F

 
-v-

--------------------------------------------------------------------------------


 
LIST OF SCHEDULES
 
Description
Schedule
   
Material Contracts Requiring Consent
3.4(a)
Certain Material Contracts and Governmental Authorizations Requiring Notice
3.4(b)
Financial Statements
3.6(a)
Statutory Statements
3.6(b)
Certain Reinsurance Contracts
3.6(c)
Undisclosed Liabilities
3.7
Healthcare Governmental Authorizations/Service Areas
3.9(a)
Governmental Contracts
3.9(b)
Healthcare Enrollment Forms
3.9(g)
Certain Healthcare Members
3.9(h)
Reinsurance Contracts
3.9(i)
Broker Contracts
3.9(j)
Lag Reports
3.9(k)
Compliance with Medicare/Medicaid
3.9(l)
Delinquent Regulatory Filings
3.10(a)
Legal Proceedings
3.12
Insurance Policies
3.13(a)
Available Tail Coverage
3.13(b)
Tax Sharing Agreements
3.14(h)
Taxing Authority Audits
3.14(j)
Intellectual Property
3.15(a)
Needed Intellectual Property
3.15(b)
Intellectual Property Licenses
3.15(d)
Actions to Perfect Intellectual Property
3.15(e)
Environmental
3.16
Good Title
3.17
Real Property Leases
3.18
Material Agreements
3.19
Provider Contracts
3.20(a)
Provider Contract Liabilities
3.20(b)
Provider Contracts with Extraordinary Payments
3.20(c)
Provider Contract Defaults and Breaches
3.20(d)
Current Employees
3.21(a)
Labor Practices
3.21(c)
Employment Contracts; Loans to Employees
3.21(d)
Absence of Certain Changes or Events
3.22
Employee Benefit Plans
3.23(a)
Non-Qualified Plans/Investments in Employer Securities
3.23(c)
Retiree or Former Employee Health or Welfare Benefits
3.23(f)
Employee Benefit Plan Proceedings or Liens
3.23(k)
Certain Increased Costs under Employee Benefit Plans
3.23(l)
Certain Business Relationships
3.24
Relations and Members
3.26

 
-vi-

--------------------------------------------------------------------------------


 
Guarantees
3.28
Banks and Depositories
3.29
Brokers’ Fees
3.32
No Violation
4.4
Debt Cancellation
5.3(m)
Transactions with Affiliates
5.8
Executive List for Agreement Not to Compete or Solicit
6.2(h)
Designated Employees for Termination
6.3(b)
Employment Contracts for Termination
6.3(c)
Required Non-Governmental Consents for Closing
8.4

 
-vii-

--------------------------------------------------------------------------------


 
TABLE OF DEFINED TERMS


Term Section
 
   
Action or Proceeding
Appendix
Actual Excess Net Equity
2.5
Acquisition Balance Sheet
3.6(a)
Advisors
Appendix
Affiliate
Appendix
Agency Audit
Appendix
Agreement
Preamble
AHCA
Appendix
Annual Financial Statements
3.6(a)
Annual Statement
3.6(b)
Applicable Rate
Appendix
Audit Reports
3.10(a)
Base Purchase Price
2.2
Basket Amount
10.2(c)
Broker Contracts
3.9(j)
Business
Appendix
Business Day
Appendix
Cap
10.2(d)
Claims Settlement Period
Appendix
Closing Net Equity
Appendix
CMS
Appendix
CMS Part D Payment Reconciliation
Appendix
CERCLA
3.16(a)
Charter Documents
3.3
Closing
2.7
Closing Balance Sheet
2.4
Closing Date
2.7
COBRA
Appendix
Code
Appendix
Company
Recitals
Company Employees
6.3
Competitive Business Activity
6.2(a)
Completion Amount
Appendix
Confidential Information
Appendix
Contract or Agreement
Appendix
Current Employees
3.21(a)
Determination
2.5(a)
DB Plan
Appendix
Deferred Compensation Plan
Appendix
Effective Date
Preamble
Effective Time
2.7
Election
2.9(a)
Enrollment Forms
Appendix

 
-viii-

--------------------------------------------------------------------------------


 
ERISA
Appendix
ERISA Affiliate
Appendix
Escrow Agent
Appendix
Escrow Agreement
Appendix
Escrow Fund
Appendix
Estimated Excess Net Equity
2.4
Estimated Net Equity
Appendix
Exchange Act
11.8
Federal HMO Act
Appendix
Financial Statements
3.6(a)
GAAP
Appendix
Governmental Authorization
Appendix
Governmental Authority
Appendix
Government Contracts
3.9(b)
Hazardous Materials
3.16(a)
Health Benefit Laws
Appendix
Health Benefit Plan
Appendix
HealthFirst
6.6
HIPAA
Appendix
Indemnitee
10.3(a)
Indemnitors
10.3(a)
Independent Accountant
2.5(a)
Intellectual Property
3.15(a)
Interim Statement
3.6(b)
IPA Agreement
6.2(g)
Knowledge
Appendix
Laws
Appendix
Leases
3.18
Liabilities
Appendix
License Agreement
2.9(j)
Lien
Appendix
Loss or Losses
10.2(a)
MAE Notice
5.9
Material Adverse Effect
Appendix
Material Agreement
3.19
Medicaid
Appendix
Medicare
Appendix
Medicare Advantage Contracts
Appendix
Medicare Advantage Program
Appendix
Medicare Risk Payments
2.6(b)
Member
Appendix
Member Months
2.6(a)
MHP Closing Costs
Appendix
MHP Provider Agreements
Appendix
Most Recent Balance Sheet
Appendix
Most Recent Financial Statements
3.6(a)

 
-ix-

--------------------------------------------------------------------------------


 
MRA Determination Date
2.6(b)
MRA Pro Rata Portion
2.6(b)
Multiemployer Plan
Appendix
Net Equity
Appendix
Net Equity Adjustment Amount
2.5
OIR
Appendix
Order
Appendix
Ordinary Course of Business
Appendix
Part D Determination Date
2.6(a)
Part D Reconciliations
2.6(a)
Parties
Preamble
Party
Preamble
PBGC
Appendix
Pension Plan
Appendix
Permitted Liens
Appendix
Person
Appendix
Pre-Closing Tax Deficiency
Appendix
Pre-Closing Taxes
Appendix
Pre-Closing Tax Period
Appendix
Provider Contracts
3.20(a)
Pro Rata Portion
2.6(a)
Purchase Price
2.2
Purchase Price Allocation
2.9(a)
Purchaser
Preamble
Purchaser Indemnified Parties
10.2(a)
Purchaser Officer’s Certificate
7.8
Purchaser Third Party Consents
8.4
Purchaser MRA Determination
2.6(b)
Purchaser Part D Determination
2.6(a)
Quarterly Statement
3.6(b)
Real Property
3.18
Recalculated Net Equity
2.5(a)
Reconciliation Year 2008
Appendix
Reductions Notice
2.3
Regulatory Filings
3.10(a)
Reinsurance Contracts
3.9(i)
Related Agreement
3.1
Restricted Securities
4.6
Routine Communications
6.4
Sale
2.1
SAP
Appendix
Securities Act
3.5
Seller
Preamble
Seller Indemnified Parties
10.2(b)
Seller Officer Certificate
8.6
Seller MRA Determination
2.6(b)

 
-x-

--------------------------------------------------------------------------------


 
Seller Part D Determination
2.6(a)
Seller Plan
Appendix
Seller Third Party Consents
7.4
Service Areas
3.9(a)
Shares
Recitals
Specified Agreements
3.19
Specified Proceedings
10.2(a)
Statutory Statements
3.6(b)
Straddle Period
Appendix
Straddle Period Taxes
Appendix
Statutory Surplus
Appendix
Subsidiary
Appendix
Targeted Net Equity
2.4
Tax
3.14
Taxes
3.14
Taxing Authority
3.14
Tax Return
3.14
Termination Date
9.1(b)
Third Party Claim
10.3(a)
Transactional Representations and Warranties
10.1(a)
Transition Date
6.6
UR
3.9(a)
VEBA
Appendix
WARN
6.3
Welfare Plan
Appendix



-xi-

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
the 27th day of June, 2008 (the “Effective Date”), by Humana Medical Plan, Inc.,
a Florida corporation (“Purchaser”), and Metropolitan Health Networks, Inc., a
Florida corporation (“Seller”). Purchaser and Seller are sometimes hereinafter
referred to individually as “Party” and collectively as “Parties.”
 
RECITALS:
 
A. Seller is the record and beneficial owner of 18,100,201 shares of outstanding
common stock, having a par value of $0.001 per share (the “Shares”), of Metcare
Health Plans, Inc., a Florida corporation (the “Company”), representing all of
the outstanding capital stock of the Company.
 
B. Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, all of Seller’s right, title and interest in and to the Shares, for
the consideration and on the terms and subject to the conditions set forth in
this Agreement.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
 
1. Definitions. In addition to the terms defined in this Agreement, certain
other terms used in this Agreement are defined in the Appendix attached hereto,
and, when used herein, shall have the meaning set forth in the Appendix, which
is incorporated herein by reference.
 
2. Sale and Transfer of Shares; Consideration; Closing.
 
2.1 Purchase and Sale. Upon terms and subject to the conditions in this
Agreement, at the Closing (defined in Section 2.7), Seller shall sell, transfer,
assign, and convey to Purchaser, and Purchaser shall purchase and acquire from
Seller, all of Seller’s right, title and interest in and to the Shares, free and
clear of all Liens, in exchange for the payment and delivery by Purchaser of the
Purchase Price (defined in Section 2.2) in accordance with Section 2.2 (the
“Sale”).
 
2.2 Purchase Price; Payment at Closing. Upon the terms and subject to the
conditions in this Agreement, and in consideration for the Sale, Purchaser shall
pay and deliver to Seller an amount equal to the sum of (a) Fourteen Million
dollars ($14,000,000.00), (the “Base Purchase Price”); and (b) the Estimated
Excess Net Equity (collectively with the Base Purchase Price, the “Preliminary
Purchase Price”). The Preliminary Purchase Price shall be subject to
post-closing adjustment by the Net Equity Adjustment Amount (defined in Section
2.5) in accordance with Section 2.5, the additional post-closing CMS Part D
adjustments as set forth below in Section 2.6(a) and the additional post-closing
Medicare Risk adjustments as set forth below in Section 2.6(b) (the Preliminary
Purchase Price, as so adjusted, is referred to herein as the “Purchase Price”).
At Closing, Purchaser shall cause the Preliminary Purchase Price to be paid to
Seller as follows: (i) One Million Four Hundred Thousand dollars
($1,400,000.00), representing the Escrow Fund to be deposited with Escrow Agent
pursuant to this Agreement, shall be wire transferred by Purchaser to Escrow
Agent to an account designated by Escrow Agent for receipt thereof; and (ii) the
balance of the Preliminary Purchase Price shall be wire transferred by Purchaser
to Seller to an account designated by Seller for receipt thereof.
 
-1-

--------------------------------------------------------------------------------


 
2.3 Reductions Notice. At or prior to the Closing, Seller shall cause the
Company to deliver to Purchaser a written notice (the “Reductions Notice”)
setting forth the amount of the MHP Closing Costs, together with (i) the persons
or entities to whom such payments are to be made, if applicable, and (ii) wire
transfer instructions for the recipients of such payments, if
applicable. Purchaser shall cause the Company to pay in full all MHP Closing
Costs in accordance with the Reductions Notice. Notwithstanding anything to the
contrary set forth in Section 2.2, the Parties hereby acknowledge and agree that
the MHP Closing Costs are the sole responsibility of the Company and that none
of the MHP Closing Costs shall be deemed to have been assumed by Purchaser, nor
shall the payment of the MHP Closing Costs in accordance with this Section 2.3
be deemed consideration for the Sale or other transactions contemplated by this
Agreement.
 
2.4 Estimated Excess Net Equity. Within ten (10) Business Days of the Closing
Date, and in no event less than five (5) Business Days prior to the Closing
Date, Seller shall cause the Company to deliver to Purchaser a certificate,
signed by the Chief Financial Officer of the Company, setting forth the excess,
if any, as of the Effective Time (the “Estimated Excess Net Equity”) of (i) the
Estimated Net Equity over (ii) $4,500,000 (the “Targeted Net Equity”). The
certificate provided for herein shall be accompanied by an unaudited balance
sheet of the Company as of the last calendar day of the month which is two
months prior to the month during which the Effective Time occurs (which amount
is intended to be a reasonable estimate of the Company’s Net Equity as of the
Effective Time) (the “Closing Balance Sheet”), prepared in accordance with SAP,
including financial information and other documentation that supports the
Company’s determination of the Estimated Excess Net Equity. By way of example,
if the Effective Time is September 30, 2008, the Closing Balance Sheet shall be
dated as of July 31, 2008.
 
2.5 Net Equity Adjustment Amount; Final Determination of Purchase Price. This
Section 2.5 sets forth the procedure for final determination of the amount of
any adjustment, which amount may be positive or negative, to the Preliminary
Purchase Price for any difference between (i) the Actual Excess Net Equity
(defined below) and (ii) the Estimated Excess Net Equity (the “Net Equity
Adjustment Amount”). For purposes hereof, “Actual Excess Net Equity” shall mean
the excess, if any, as of the Effective Time of Closing Net Equity over the
Targeted Net Equity. The Preliminary Purchase Price shall be increased by the
absolute value of the Net Equity Adjustment Amount if (i) the Actual Excess Net
Equity exceeds (ii) the Estimated Excess Net Equity, and shall be decreased by
the absolute value of the Net Equity Adjustment Amount if (i) the Estimated
Excess Net Equity exceeds (ii) the Actual Excess Net Equity. The Preliminary
Purchase Price, as so adjusted, shall constitute the Purchase Price for purposes
of this Agreement.
 
-2-

--------------------------------------------------------------------------------


 
(a) Within thirty (30) days following expiration of the Claims Settlement
Period, Purchaser shall prepare and deliver to Seller its written determination
(the “Purchaser Determination”) of the Company’s Closing Net Equity (the
“Recalculated Net Equity”), including the basis for such Purchaser
Determination. If, within thirty (30) days after receipt by Seller of the
Purchaser Determination, Seller shall not have given notice to Purchaser setting
forth any objection of Seller to the Purchaser Determination, then the
Recalculated Net Equity as set forth in the Purchaser Determination shall be
deemed to be the Closing Net Equity for the purposes set forth in this
Agreement. Any notice of objection shall specifically (i) state those items or
amounts to which Seller objects, (ii) set forth Seller’s calculation of the
Company’s Closing Net Equity (the “Seller Determination”), and (iii) set forth
the basis for Seller’s position as to the items or amounts to which Seller
objects, provided, however, that Seller shall not raise as an objection the
existence of any item in the Purchaser Determination, or the absence of any item
in the Purchaser Determination, to the extent that the existence of such item,
or the absence of such item, is accounted for in a manner consistent with the
accounting for such item in the Estimated Net Equity, unless Purchaser’s
adjustments to the Purchaser Determination affect the accounting of such item or
the accounting for such item in the Closing Net Equity is by definition
different than the accounting for such item in the Estimated Net Equity. Seller
shall be deemed to have agreed with all items and amounts contained in the
Purchaser Determination to which Seller does not provide specific notice of
objection or Seller’s basis for such objection. In the event Seller gives notice
of any objection to such Purchaser Determination within such thirty (30) day
period, Purchaser and Seller shall use all reasonable efforts to resolve the
dispute within thirty (30) days following the receipt by Purchaser of such
notice from Seller. If Purchaser and Seller are unable to reach an agreement
within such thirty (30) day period as to the disputed items or amounts, then
such disputed items or amounts shall be submitted to KPMG LLP, certified public
accountants (the “Independent Accountant”), for determination. The Independent
Accountant shall consider only those items or amounts that Seller has properly
stated in its notice of objection. Each Party shall be entitled to submit a
brief position paper to the Independent Accountant, not to exceed ten (10) pages
in length, setting forth such relevant information as such Party believes will
assist the Independent Accountant in resolving the dispute, such paper to be
submitted within ten (10) days following the date the matter is submitted to the
Independent Accountant. The Independent Accountant shall deliver to Seller and
Purchaser, as promptly as practicable (but in any case no later than thirty (30)
days following the date of delivery of the position papers to the Independent
Accountant), a report (reasonably detailed in explanation) setting forth its
determination as to the disputed items or amounts and its calculation of the
Closing Net Equity, which the Independent Accountant shall calculate in
accordance with SAP except to the extent such principles are specifically
modified by terms of this Agreement. Such determination shall be final and
binding upon the Parties. In the event that the difference between the Seller
Determination and the Purchaser Determination (the “Disputed Amount”) is less
than $50,000, Purchaser shall pay 50%, and Seller shall pay 50%, of the fees and
expenses of the Independent Accountant. In the event that the Disputed Amount is
equal to or greater than $50,000, (i) Seller shall pay 100% of the fees and
expenses of the Independent Accountant if the Purchaser Determination is closer
in amount to the Closing Net Equity determined by the Independent Accountant
than the Seller Determination; and (ii) Purchaser shall pay 100% of the fees and
expenses of the Independent Accountant if the Seller Determination is closer in
amount to the Closing Net Equity determined by the Independent Accountant than
the Purchaser Determination.
 
-3-

--------------------------------------------------------------------------------


 
(b) Seller and Purchaser shall, and shall cause their respective Advisors to,
cooperate with and assist one another in the determination of the Closing Net
Equity, including the making available to each other and to the Independent
Accountant, at reasonable times and upon reasonable advance notice to the extent
necessary, of books, records, work papers and personnel.
 
(c) Upon final determination of the Closing Net Equity in accordance with this
Section 2.5, Seller or Purchaser, as appropriate, shall cause the Net Equity
Adjustment Amount that remains due and owing to Purchaser, on the one hand, or
Seller, on the other hand, to be promptly paid in accordance with the terms set
forth below in this Section 2.5(c).
 
(1) If the Actual Excess Net Equity as finally determined pursuant hereto is
less than the Estimated Excess Net Equity, Seller shall issue written
instructions to Escrow Agent to make payment to Purchaser from the Escrow Fund
in an amount equal to the Net Equity Adjustment Amount together with interest
thereon (determined as provided below). In any event, Seller shall be liable to
Purchaser for any deficiency (together with interest) due Purchaser hereunder
and, if any amount remains due and owing to Purchaser after Purchaser has first
pursued satisfaction of such deficiency against the Escrow Fund, Seller shall
promptly reimburse and pay to Purchaser in cash any such deficiency amount
together with interest thereon.
 
(2) If the Actual Excess Net Equity as finally determined pursuant hereto is
greater than the Estimated Excess Net Equity, Purchaser shall promptly pay in
cash to Seller the Net Equity Adjustment Amount together with interest thereon
(determined as provided below).
 
(3) Any payment to be made by Purchaser or Seller pursuant to this Section
2.5(c) shall be made by wire transfer of immediately available funds and shall
bear interest from the Closing Date until satisfaction, but excluding the date
of payment, at the Applicable Rate. Such interest shall be payable at the same
time as the payment to which it relates and shall be calculated daily on the
basis of a year of three hundred sixty five (365) days and the actual number of
days elapsed.
 
Attached hereto as Exhibit A is an illustration of the determination of the Net
Equity Adjustment Amount.
 
-4-

--------------------------------------------------------------------------------


 
2.6 CMS Adjustments and Medicare Risk Adjustments.
 
(a)  On or prior to December 31, 2009 (as such date may be adjusted as described
below, the “Part D Determination Date”): (a) Purchaser shall reconcile (i) the
CMS Part D Payment Reconciliation (including Risk Sharing, Low Income Cost
Subsidy, Reinsurance Subsidy and Budget Neutrality) for services provided prior
to the Effective Time to the corresponding amounts recorded in the final
determination of Closing Net Equity as determined in accordance with Section 2.5
; and (ii) the amounts Payable/Receivable related to the CMS Part D, Plan to
Plan Reconciliation for services provided prior to the Effective Time to the
corresponding amounts recorded in the final determination of Closing Net Equity
as determined in accordance with Section 2.5 (collectively, the “Part D
Reconciliations”). For purposes of such reconciliation, Seller shall be
allocated Seller’s Pro Rata Portion (defined below) of the Part D
Reconciliations. Seller’s “Pro Rata Portion” shall equal (i) for Part D
Reconciliations that relate to services provided in years prior to 2008, 100%
and (ii) for Part D Reconciliations that relate to services provided in 2008,
the ratio of the aggregate number of months of healthcare service the Company
provided Members of its Medicare Advantage Plans (“Member Months”) during the
period commencing on January 1, 2008 and ending at the Effective Time to the
aggregate number of Member Months during the period commencing on January 1,
2008 and ending on the end date of the period covered by the Part D
Reconciliation in 2008. In the event that CMS has not finally determined the CMS
Part D Payment Reconciliation and/or the amounts Payable/Receivable related to
the CMS Part D, Plan to Plan Reconciliation to the Company for services provided
by the Company in 2008 by the Part D Determination Date, the Part D
Determination Date shall be extended to the date that is ten (10) Business Days
following the later of the date CMS provides notice to the Company of the final
determination of the CMS Part D Payment Reconciliation and the date CMS provides
notice to the Company of the amounts Payable/Receivable related to the CMS Part
D, Plan to Plan Reconciliation. Within ten (10) Business Days of the Part D
Determination Date, Purchaser shall prepare and deliver to Seller its final
determination of the Part D Reconciliations and supporting documentation to
Seller (the “Purchaser Part D Determination”). If, within thirty (30) Business
Days after receipt by Purchaser of the Purchaser Part D Determination, Seller
shall not have given notice to Purchaser setting forth any objection to the
Purchaser Part D Determination, then the amounts as set forth in the Purchaser
Part D Determination shall be deemed to be final. Any notice of objection shall
specifically set forth Seller’s calculation of the Part D Reconciliations (the
“Seller Part D Determination”). In the event Seller gives notice of any
objection to such Purchaser Part D Determination within such thirty (30)
Business Day period, Purchaser and Seller shall use all reasonable efforts to
resolve the dispute within thirty (30) days following the receipt by Purchaser
of such notice from Seller. If Purchaser and Seller are unable to reach an
agreement within such thirty (30) day period as to the disputed amounts, then
such disputed amounts shall be submitted to the Independent Accountant for
determination, which the Independent Accountant shall calculate in accordance
with SAP except to the extent such principles are specifically modified by terms
of this Agreement. The Independent Accountant shall deliver to Seller and
Purchaser, as promptly as practicable (but in any case no later than thirty (30)
days following the date of delivery of the disputed amounts to the Independent
Accountant), a report (reasonably detailed in explanation) setting forth its
determination as to the Part D Reconciliations. Such determination shall be
final and binding upon the Parties. In the event that the difference between the
Seller Part D Determination and the Purchaser Part D Determination (the
“Disputed Part D Amount”) is less than $50,000, Purchaser shall pay 50%, and
Seller shall pay 50%, of the fees and expenses of the Independent Accountant. In
the event that the Disputed Part D Amount is equal to or greater than $50,000,
(i) Seller shall pay 100% of the fees and expenses of the Independent Accountant
if the Purchaser Part D Determination is closer in amount to the Part D
Reconciliations determined by the Independent Accountant than the Seller Part D
Determination; and (ii) Purchaser shall pay 100% of the fees and expenses of the
Independent Accountant if the Seller Part D Determination is closer in amount to
the Part D Reconciliations determined by the Independent Accountant than the
Purchaser Part D Determination. The net amount of such Part D Reconciliations,
as finally determined, shall be paid by Purchaser or Seller, as applicable, by
wire transfer or delivery of other immediately available funds within five (5)
Business Days following final determination of such reconciliation.
 
-5-

--------------------------------------------------------------------------------


 
(b) On or prior to December 31, 2009 (as such date may be adjusted as described
below, the “MRA Determination Date”), Purchaser shall reconcile the change in
Medicare payments received by the Company (the “Medicare Risk Payments”) for
services provided prior to the Effective Time to the corresponding amounts
recorded in the final determination of Closing Net Equity as determined in
accordance with Section 2.5. For purposes of such reconciliation, Seller shall
be allocated Seller’s MRA Pro Rata Portion (defined below) of the Medicare Risk
Payments. Seller’s “MRA Pro Rata Portion” shall equal (i) for Medicare Risk
Payments that relate to services provided in years prior to 2008, 100% and (ii)
for Medicare Risk Payments that relate to services provided in 2008, the ratio
of the aggregate number of Member Months during the period commencing on January
1, 2008 and ending at the Effective Time to the aggregate number of Member
Months during the period covered by the CMS MRA determination period. The excess
or deficit of the Medicare Risk Payments received versus the amounts recorded on
the Closing Balance Sheet will be paid to (excess) or received from (deficit)
the Seller. In the event that CMS has not finally determined the amount of
Medicare payments to the Company for services provided by the Company in 2008 by
the MRA Determination Date, the MRA Determination Date shall be extended to the
date that is ten (10) Business Days following the date CMS provides notice to
the Company of such final determination. Within ten (10) Business Days after the
MRA Determination Date, Purchaser shall prepare and deliver to Seller its final
determination of the Medicare Risk Payments and supporting documentation to
Seller (the “Purchaser MRA Determination”). If, within thirty (30) Business Days
after receipt by Purchaser of the Purchaser MRA Determination, Seller shall not
have given notice to Purchaser setting forth any objection to the Purchaser MRA
Determination, then the amounts as set forth in the Purchaser MRA Determination
shall be deemed to be final. Any notice of objection shall specifically set
forth Seller’s calculation of the Medicare Risk Payments (the “Seller MRA
Determination”). In the event Seller gives notice of any objection to the
Purchaser MRA Determination within such thirty (30) Business Day period,
Purchaser and Seller shall use all reasonable efforts to resolve the dispute
within thirty (30) days following the receipt by Purchaser of such notice from
Seller. If Purchaser and Seller are unable to reach an agreement within such
thirty (30) day period as to the disputed amounts, then such disputed amounts
shall be submitted to the Independent Accountant for determination, which the
Independent Accountant shall calculate in accordance with SAP except to the
extent such principles are specifically modified by the terms of this Agreement.
The Independent Accountant shall deliver to Seller and Purchaser, as promptly as
practicable (but in any case no later than thirty (30) days following the date
of delivery of the disputed amounts to the Independent Accountant), a report
(reasonably detailed in explanation) setting forth its determination as to the
Medicare Risk Payments. Such determination shall be final and binding upon the
Parties. In the event that the difference between the Seller MRA Determination
and the Purchaser MRA Determination (the “Disputed MRA Amount”) is less than
$50,000, Purchaser shall pay 50%, and Seller shall pay 50%, of the fees and
expenses of the Independent Accountant. In the event that the Disputed MRA
Amount is equal to or greater than $50,000, (i) Seller shall pay 100% of the
fees and expenses of the Independent Accountant if the Purchaser MRA
Determination is closer in amount to the Medicare Risk Payments determined by
the Independent Accountant than the Seller MRA Determination; and (ii) Purchaser
shall pay 100% of the fees and expenses of the Independent Accountant if the
Seller MRA Determination is closer in amount to the Medicare Risk Payments
determined by the Independent Accountant than the Purchaser MRA Determination.
The net amount of such Medicare Risk Payments, as finally determined, shall be
paid by Purchaser or Seller, as applicable, by wire transfer or delivery of
other immediately available funds within five (5) Business Days following final
determination of such reconciliation.
 
-6-

--------------------------------------------------------------------------------


 
2.7 Closing Date. Subject to the terms and conditions set forth in Section 7 and
Section 8, the consummation of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Greenebaum Doll & McDonald
PLLC, 3500 National City Tower, 101 South Fifth Street, Louisville, KY 40202, at
10:00 a.m. Eastern Daylight Time on the last Business Day of the calendar month
in which all of the Closing conditions set forth in Section 7 and Section 8
hereof (other than conditions which by their terms are required to be satisfied
or waived at the Closing) shall have been satisfied or, if permissible, waived
by the party entitled to the benefit of the same, or on such other date or at
such other time and place as the Parties shall mutually agree (the “Closing
Date”). Unless otherwise mutually agreed upon by the Parties, the Closing will
be effective as of 11:59 P.M., Eastern Standard Time, on the Closing Date (the
“Effective Time”). Notwithstanding the order of actions taken or deliveries of
the Parties set forth below in Sections 2.10 and 2.11, all actions and
deliveries shall be deemed to occur simultaneously and none shall be deemed to
have been completed until each of the actions and deliveries set forth in
Sections 2.10 and 2.11 has been taken and completed or has been duly waived by
the Party entitled to make such waiver.
 
2.8 Escrow Fund. At the Closing, Purchaser and Seller shall enter into an Escrow
Agreement with Escrow Agent in substantially the form of Exhibit B attached
hereto, pursuant to which the Escrow Fund will be deposited with Escrow Agent to
be held, invested and disbursed by Escrow Agent in accordance with the terms of
the Escrow Agreement. The Escrow Fund, among other purposes, shall constitute a
fund to secure payment of the following obligations of Seller:
 
(a) any Net Equity Adjustment Amount payable to Purchaser pursuant to Section
2.5(c)(1); and
 
(b) any Losses of Purchaser as finally determined pursuant to the terms of
Section 10 of this Agreement.
 
All claims relating to the obligations or matters set forth above must first be
made against the Escrow Fund until the escrow provided for in the Escrow
Agreement terminates. On a date which is the second Business Day following the
24-month anniversary of the Effective Time, all of the Escrow Fund less a
reasonable dollar amount reserved against the Escrow Fund for unresolved claims
as of such date shall be disbursed from escrow to Seller. The Escrow Fund will
not terminate until all claims against the Escrow Fund have been finally
determined and the Escrow Agent disburses all of the remaining Escrow Fund in
accordance with the terms of the Escrow Agreement.
 
-7-

--------------------------------------------------------------------------------


 
2.9 Section 338(h)(10) Election.
 
(a) In connection with the Sale, the Parties shall file an election under
section 338(h)(10) of the Code and under any comparable provisions of state or
local law with respect to the purchase of the Shares (collectively called the
“Election”). As soon as practicable, on or after the Effective Time, the Parties
will timely file Internal Revenue Service Form 8023 and such other forms as are
required to effect the Election. The aggregate deemed sales price with respect
to the Shares will be allocated to the assets of the Company in accordance with
Section 2.9(b); such allocation (the “Purchase Price Allocation”) will be used
in filing Form 8023, 8883 and such other forms as are required in support of the
Election. The Parties shall report, on all relevant Tax Returns, the Sale in a
manner consistent with the Election. The Parties shall comply with all of the
requirements of section 338(h)(10) of the Code. The Parties agree to file all
relevant Tax Returns in a manner consistent with such Purchase Price Allocation.
Neither Purchaser nor Seller will take any position before any Taxing Authority
or in any judicial proceeding with respect to Income Taxes that is inconsistent
with such mutually agreed-to allocations without the prior written consent of
the other party, in the consenting party’s sole discretion.
 
(b) The Parties will use their reasonable best efforts prior to the Closing to
agree upon a schedule setting forth the Purchase Price Allocation. If the
Parties cannot agree upon the Purchase Price Allocation prior to the Effective
Time, or within 20 days after the Closing Date, then such disagreements shall be
submitted for final and binding resolution to the Independent Accountant. The
Independent Accountant shall deliver to Seller and Purchaser, as promptly as
practicable (but in any case no later than thirty (30) days following the date
of delivery of the disagreement to the Independent Accountant), a report
(reasonably detailed in explanation) setting forth its determination as to the
Purchase Price Allocation. The costs of the Independent Accountant for its
determination of the Purchase Price Allocation shall be borne equally by Seller
and Purchaser.
 
2.10 Items to be Delivered by Seller at Closing. At or before the Closing,
Seller shall deliver to Purchaser the following, duly executed by or on behalf
of Seller or the Persons indicated below, as appropriate:
 
(a) one or more stock certificates evidencing the Shares duly endorsed by Seller
in favor of Purchaser or accompanied by duly executed and completed stock
transfers in favor of Purchaser, to the extent necessary to transfer and assign
the Shares to Purchaser;
 
(b) original, certified copies of the Company’s Articles of Incorporation, as
amended to date, and a certificate of good standing, or comparable status, of
the Company, issued by the Secretary of State of the State of Florida, dated no
earlier than a date that is fifteen (15) calendar days prior to the Closing
Date;
 
(c) a certificate of the Secretary of Seller (i) certifying as complete and in
full force and effect, as of the Effective Date, and attaching, (A) copies of
the Bylaws of Seller and (B) copies of all requisite resolutions or actions of
Seller’s Board of Directors approving the execution and delivery of this
Agreement and the consummation of the Sale and other transactions contemplated
hereby, and (ii) certifying to the incumbency and signatures of the officers of
Seller executing this Agreement and any Related Agreement (defined in Section
3.1, below);
 
-8-

--------------------------------------------------------------------------------


 
(d) the Seller Officer’s Certificate (defined in Section 8.6);
 
(e) a Release of Claims, substantially in the form of Exhibit C attached hereto;
 
(f) the Agreements Not To Compete or Solicit, substantially in the form of
Exhibit D attached hereto, as required by Section 6.2(h);
 
(g) the resignation of each director and each officer of the Company effective
as of the Effective Time, in a form satisfactory to Purchaser;
 
(h) all Seller Third Party Consents (defined in Section 7.4);
 
(i) binders of insurance evidencing the continuation coverages provided for in
Section 5.10;
 
(j) the license agreement for use and occupancy by the Company and its Advisors
of portions of Seller’s corporate headquarters, and equipment and furnishings
located therein, in the form of Exhibit E attached hereto (the “License
Agreement”);
 
(k) the Escrow Agreement;
 
(l) The MHP Provider Agreements; and
 
(m) such other instruments, certificates, consents and consents to assignments
or other documents that are required to be delivered at the Closing pursuant to
this Agreement or that are reasonably necessary to effect the Sale and the other
transactions contemplated by this Agreement.
 
2.11 Items to be Delivered by Purchaser at Closing. At or before the Closing,
Purchaser shall deliver to Seller the following, duly executed by or on behalf
of Purchaser or the Persons indicated below, as appropriate:
 
(a) the Preliminary Purchase Price, in accordance with Section 2.2;
 
(b) the Purchaser Officer’s Certificates (defined in Section 7.8);
 
(c) a certificate of the Secretary of Purchaser (i) certifying as complete and
in full force and effect, as of the Closing, and attaching, all requisite
resolutions or actions of Purchaser’s Board of Directors approving the execution
and delivery of this Agreement and the consummation of the Sale and the other
transactions contemplated hereby, and (ii) certifying to the incumbency and
signatures of the officers of Purchaser executing this Agreement and the Related
Agreements;
 
(d) the Escrow Agreement;
 
(e) the License Agreement, executed by Purchaser on behalf of the Company;
 
-9-

--------------------------------------------------------------------------------


 
(f) all Purchaser Third Party Consents (defined in Section 8.4);
 
(g) the Agreements Not To Compete or Solicit, substantially in the form of
Exhibit D attached hereto, as required by Section 6.2(h);
 
(h) the MHP Provider Agreements; and
 
(i) such other instruments, certificates, consents or other documents that are
required to be delivered at the Closing pursuant to this Agreement or that are
reasonably necessary to carry out the transactions contemplated by this
Agreement and to comply with the terms hereof, in each case, duly executed by or
on behalf of Purchaser or any third party (to the extent execution is required
by this Agreement or in order to make such instruments, certificates, consents,
or other documents binding). 
 
3. Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser as follows:
 
3.1 Authorization. Seller, the Company and their Subsidiaries, if any, each has
full corporate power and authority to enter into this Agreement and each
agreement, document, certificate and instrument (each a “Related Agreement”) to
be executed and delivered by Seller, the Company or each such Subsidiary
pursuant to, or as contemplated by, this Agreement, to perform its obligations
hereunder and thereunder, and to consummate the Sale and the other transactions
contemplated hereunder and thereunder.
 
3.2 Binding Agreement. All corporate actions and other actions required to be
taken by Seller, the Company and their Subsidiaries, if any, to authorize the
execution, delivery and performance of this Agreement and each Related Agreement
to which it is a party, and Seller’s, the Company’s or each such Subsidiary’s
obligations hereunder and thereunder, as applicable, have been duly and properly
taken or obtained by Seller, the Company and such Subsidiary. This Agreement has
been, and each Related Agreement executed and delivered by Seller, the Company
and any of their relevant Subsidiaries on or prior to the Closing will be, duly
and validly executed and delivered by Seller, the Company and such Subsidiaries
and, assuming the due and valid execution by Purchaser or other counterparty
thereto, constitutes a legal valid and binding obligation of Seller, the Company
and such Subsidiaries, as applicable, enforceable against Seller, the Company
and such Subsidiaries, as applicable, in accordance with its terms.
 
3.3 Organization and Good Standing. Each of Seller and the Company is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Florida. Each of Seller and the Company is duly qualified to do
business as a foreign corporation in each jurisdiction in which the nature of
its business or the character and location of the properties owned or leased by
it makes qualification of it as a foreign corporation necessary under applicable
Laws, excepting only those jurisdictions where failure to be so qualified would
only subject Seller or the Company to the obligation to pay nominal filing fees
or nominal penalties to be qualified therein. The Company has the power and
authority to own, operate and lease its properties and to carry on the Business
as now conducted. Seller has delivered to Purchaser a copy of the Company’s
Articles of Incorporation, as amended to date, certified by the Secretary of
State of the State of Florida, and a copy of the Company’s Bylaws, as amended to
date, (collectively the “Charter Documents”), and such documents are true,
correct and complete and conform to the originals thereof.
 
-10-

--------------------------------------------------------------------------------


 
3.4 No Violation; Consents.
 
(a) Neither the execution and delivery by Seller, the Company or any of their
Subsidiaries of this Agreement or any Related Agreement, nor the consummation of
the transactions contemplated hereby or thereby by Seller, the Company or any
such Subsidiary, nor compliance with any of the provisions hereof or thereof by
Seller, the Company or any such Subsidiary, will: (i) violate, conflict with or
result in a breach of any provision of the Charter Documents or the comparable
charter documents of Seller or any such Subsidiary; (ii) violate , in any
material respect, any Order or Law applicable to Seller, the Company or any such
Subsidiary; (iii) except for those Material Agreements (defined in Section 3.19)
set forth on Schedule 3.4(a) pursuant to which the consent of a party other than
Seller, the Company or any of their Subsidiaries is required in connection with
the consummation of the transactions contemplated by this Agreement, conflict
with, result in a breach of, constitute a default under, result in the
acceleration or material modification of, create for any party the right to
accelerate, terminate, materially modify or cancel, or require any notice under
any Material Agreement or Governmental Authorization to which Seller, the
Company or any such Subsidiary is a party or by which Seller, the Company or any
such Subsidiary is bound or to which its or their assets are subject; or (iv)
result in the imposition of any Lien on the Company’s assets.
 
(b) No notice to, declaration or filing with, or consent or approval of any
Governmental Authority or other third Person is required in connection with the
execution and delivery of this Agreement or any Related Agreement by Seller, the
Company or any Subsidiary of Seller or the Company, or for the consummation and
performance by Seller, the Company or any such Subsidiary of the Sale or any
other transactions in accordance with the terms of this Agreement or any Related
Agreement, except for: (i) the filing of a Form A Statement Regarding the
Acquisition of Control of a Domestic Insurer with the OIR and the approval
thereof by the Florida Director of Insurance and (ii) notice to or the approval
of CMS, if required and (iii) notices and/or consents required in accordance
with the Material Agreements and Governmental Authorizations set forth on
Schedule 3.4(b) hereto. In furtherance of the foregoing, and not in limitation
thereof, Schedule 3.4(b) sets forth all Material Agreements and all Governmental
Authorizations that require consent upon a change of control or otherwise
require consent or grant the right to terminate, modify or accelerate upon the
Sale or the other transactions contemplated in this Agreement or in any Related
Agreement.
 
3.5 Capitalization. The authorized capital stock of the Company consists of
Forty Million (40,000,000) shares of common stock, having a par value of $0.001
per share and Ten Million (10,000,000) shares of Preferred Stock, having a par
value of $0.001 per share. The Shares comprise all of the issued and outstanding
shares of capital stock of the Company, and all such Shares are owned of record
and beneficially by Seller, free and clear of all Liens. There is not
outstanding any options, warrants, subscription rights, convertible debentures,
exchange rights, or other agreements or instruments for the purchase or
acquisition from the Seller or the Company, or similar obligations of the
Company to issue, or granting conversion into, any shares of the Company’s
capital stock or any other security of the Company. All of the Shares have been
duly authorized and are validly issued, fully paid and non-assessable. None of
the Shares, nor any other securities of the Company, was issued in violation of
applicable Laws, including the Securities Act of 1933, as amended (the
“Securities Act”), or any preemptive right or similar rights created by Law,
Contract or the Charter Documents. There are no voting trusts, proxies or other
agreements or understandings with respect to the voting of the Shares or any
other voting securities of the Company. The Company does not have any
Subsidiaries, and, except for securities held in the Company’s investment
portfolio in the Ordinary Course of Business, does not own any other capital
stock or other equity interest in any Person.
 
-11-

--------------------------------------------------------------------------------


 
3.6 Financial and Statutory Statements.
 
(a) Seller has attached hereto as Schedule 3.6(a), the following financial
statements (collectively the “Financial Statements”): (i) the Company’s
unaudited balance sheet and statements of income as of and for the years ended
December 31, 2006 and December 31, 2007 (collectively, the “Annual Financial
Statements” and the unaudited balance sheet as of December 31, 2007 referred to
herein as the “Acquisition Balance Sheet”); and (ii) the Company’s interim,
unaudited balance sheet and statement of income (collectively, the “Most Recent
Financial Statements”) as of and for the four (4) month period ended April 30,
2008. The Financial Statements were derived from the books and records regularly
maintained by management of the Company, have been prepared in accordance with
GAAP, and present fairly in all material respects the financial condition of the
Company as of the respective dates thereof and the results of operations of the
Company for such respective periods and do not contain any items of special or
nonrecurring nature, other than as set forth therein; provided, that, the
Financial Statements omit the statements of stockholders’ equity and cash flows,
footnotes and other presentation items required by GAAP for complete financial
statements. All adjustments (consisting of normal recurring accruals) considered
necessary for a fair presentation have been included in the Annual Financial
Statements.
 
(b) Seller has further delivered to Purchaser a true and correct copy of the
Company’s audited, annual statutory-basis financial statements of the Company
for the year ended December 31, 2007 (the “Annual Statement”), the quarterly
statutory-basis financial statements of the Company for the quarter ended March
31, 2008, (the “Quarterly Statement”), in each case as filed with the OIR.
Further, Seller has delivered to Purchaser a true and correct copy of the
Company’s interim, unaudited balance sheet and statement of income as of and for
the four (4) month period ended April 30, 2008 (the “Interim Statement”,
together with the Quarterly Statement and the Annual Statement, the
“Statutory Statements”). The financial statements included within the Statutory
Statements have been prepared in accordance with SAP, have been derived from the
books and records of the Company, and present fairly the statutory financial
position of the Company at the respective dates thereof and the statutory
results of operations and cash flows of the Company for the periods then ended,
except that the Quarterly Statement and Interim Statement have not been audited
and are subject to normal year-end adjustments and omit footnotes and other
presentation items required by SAP. Each of the Annual Statement and Quarterly
Statement (i) complied in all material respects with the requirements of the
Florida Insurance Code as of the date of its filing, and (ii) was filed with or
submitted to the OIR in a timely manner on forms prescribed or permitted by the
OIR at the time of the filing. Except as set forth in Schedule 3.6(b), no
material deficiencies have been asserted or, to the Knowledge of Seller,
threatened against the Company with respect to the Statutory Statements that
were filed with the OIR.
 
-12-

--------------------------------------------------------------------------------


 
(c) Notwithstanding anything set forth above in this Section 3.6: (i) the claims
payable in the Financial Statements and Statutory Statements have been computed
on the basis of methodologies consistent with the past practices of the Company;
and (ii) the claims payable in the Annual Financial Statements and the Annual
Statement (x) have been computed in accordance with presently accepted actuarial
standards consistently applied and are fairly stated in accordance with sound
actuarial principles and (y) meet the requirements of any Law applicable to such
reserves. Except as set forth in Schedule 3.6(c), all reinsurance receivables
payable under Reinsurance Contracts to which the Company is a party represents
an admitted asset or reduction of loss reserves of the Company in the respective
financial statements included in the Statutory Statements and their carrying
values have been described in conformity with applicable Laws and SAP.
 
3.7 Undisclosed Liabilities. Except as set forth and to the extent reflected in
the Most Recent Financial Statements, as disclosed in Schedule 3.7, or as
disclosed in this Agreement or any other disclosure schedule attached to this
Agreement, the Company has no Liabilities (excluding contractual obligations or
responsibilities requiring performance by the Company of a non-monetary or
non-financial nature), except as disclosed on the Most Recent Financial
Statements, and except for Liabilities (excluding contractual obligations or
responsibilities requiring performance by the Company of a non-monetary or
non-financial nature) that were incurred after the date of the balance sheet
included in the Most Recent Financial Statements in the Ordinary Course of
Business, all of which have been reflected on the regular books of account of
the Company or have been discharged or paid in full. The Company does not have
any indebtedness for money borrowed from a financial institution or other
commercial lender other than as disclosed in the balance sheet set forth in the
Most Recent Financial Statements.
 
3.8 General Compliance With Laws. The Company and its operations are in
compliance in all material respects with all applicable Laws and Orders,
including the rules and regulations promulgated by the OIR, AHCA, CMS and other
Governmental Authorities in other jurisdictions where the Company is conducting
its Business, and all Health Benefit Laws. The Company has not been charged
with, or given notice of, and to the Knowledge of Seller, the Company is not
under investigation with respect to, any violation of, or any obligation to take
remedial action under, any applicable Law, Governmental Authorization, or Order
entered by any Governmental Authority.
 
3.9 Insurance Business and other Governmental and Healthcare Matters.
 
(a) The Company possesses all material Governmental Authorizations that it is
required to hold in respect of its Business as presently conducted, including
the Company’s Contract with CMS to operate as a Medicare Advantage Organization
and Governmental Authorizations applicable to a HMO, in the State of Florida and
other jurisdictions wherein the Company is presently conducting its Business.
Schedule 3.9(a) contains a complete and accurate list of each material
Governmental Authorization held by the Company and the Governmental Authority
issuing each such Governmental Authorization. The Company is not subject to the
Federal HMO Act. Without in any manner limiting the foregoing, the Company is
duly licensed and authorized to operate its Business in the service areas
(“Service Areas”) in the State of Florida identified in Schedule 3.9(a). All
applications, notices or other forms required to have been filed for the renewal
or extensions of such Governmental Authorizations listed on Schedule 3.9(a) have
been duly filed on a timely basis with the appropriate Governmental Authority,
in accordance with applicable Laws, and the Company has not been notified that
such renewals or extensions will be withheld or delayed in any material respect.
 
-13-

--------------------------------------------------------------------------------


 
(b) Schedule 3.9(b) contains a true and complete list of each Contract,
including all amendments, with CMS or any other Governmental Authority to which
the Company is a party (“Governmental Contracts”). Except as set forth in
Schedule 3.9(b), the Company: (i) is in compliance in all material respects with
all such Contracts; (ii) is not in breach or in default of any such Contracts;
and (iii) is currently meeting all conditions of participation for any and all
of its Business. Further, Schedule 3.9(b) contains a true and complete list of
the Health Benefit Plans offered by the Company to the public pursuant to its
Contracts with CMS, true and correct copies of which have been furnished to
Purchaser.
 
(c) Neither Seller nor the Company or, to the Knowledge of Seller, any officer
or director of same, has ever been excluded or suspended from participation in,
had monetary penalties imposed on, or been sanctioned by, any state or federal
health care program, including the Medicare and Medicaid programs.
 
(d) The Company has not received any written citation, suspension, notice,
revocation, limitation, warning or similar correspondence issued by any
applicable Governmental Authority, including the OIR, AHCA or CMS, which has not
been resolved to such Governmental Authority’s satisfaction. There is no
investigation or proceeding pending or, to the Knowledge of Seller, threatened
in writing that could result in the termination, revocation, suspension or
restriction of any material Governmental Authorization held by the Company or
the imposition of any fine, penalty or other sanctions for violation of any Law
relating to any such material Governmental Authorization. Further, there are no
material restrictions placed by a Governmental Authority upon the marketing
activities of the Company in the Service Areas. To the Knowledge of Seller, no
event has occurred, nor does any circumstance exist: (i) that constitutes, or
with notice, the lapse of time or both may constitute or result in, a violation
by the Company of, or a failure on the part of the Company to comply with, in
any material respect, any Health Benefit Law or any Governmental Authorization
held by the Company; (ii) that could reasonably be expected to result in the
revocation, withdrawal, suspension, cancellation or termination of, or any
material modification to, any material Governmental Authorization held by the
Company; or (iii) that could reasonably be expected to give rise to an
obligation on the part of Purchaser or the Company to undertake, or to bear all
or any portion of the costs of, any remedial action with respect to any Health
Benefit Law or any such material Governmental Authorization, excluding routine,
incidental or other actions involving de minimis costs.
 
(e) All Health Benefit Plans have been submitted to and approved by CMS and, as
applicable, the OIR, AHCA and other Governmental Authorities, and otherwise
comply in all material respects with the applicable requirements of Laws,
including Laws governing the Medicare Advantage Program and other Health Benefit
Laws, as applicable. All forms of Enrollment Forms, benefit forms, evidence of
coverage forms, policy forms and other materials furnished to Members as
currently in use by the Company in connection with the Health Benefit Plans have
been submitted to and approved by CMS and, as applicable, the OIR, AHCA and
other Governmental Authorities, and otherwise conform, in all material respects,
to the requirements of Laws, including Law governing the Medicare Advantage
Program and other applicable Health Benefit Laws.
 
-14-

--------------------------------------------------------------------------------


 
(f) The Company has timely prepared and submitted to CMS its Medicare Advantage
bid proposal for 2009 in accordance with applicable Laws and in form and content
as necessary and required for the Company to continue its operations in calendar
year 2009 as a Medicare Advantage Organization in the State of Florida and other
jurisdictions wherein the Company is presently conducting its Business. Seller
has provided to Purchaser a true and correct copy of the Company’s 2009 Medicare
Advantage bid proposal.
 
(g) Seller has made available to Purchaser true and correct copies of all forms
of Enrollment Forms whether standard or not, currently in use by the Company or
that are in force on the date of this Agreement. True and correct copies of the
standard Enrollment Form of the Company are attached hereto at Schedule 3.9(g).
All executed Enrollment Forms, whether standard or not, executed or
electronically submitted by Members and accepted for coverage by the Company
were accepted by the Company in the Ordinary Course of Business, and such
acceptance by the Company created valid, binding and enforceable agreements of
the Company and, to the Knowledge of Seller, valid, binding and enforceable
agreements of the other parties thereto.
 
(h) Set forth on Schedule 3.9(h) is the number of Medicare Advantage Members
enrolled in each of the respective Medicare Advantage plans offered by the
Company as of June 12, 2008, and the number of Members enrolled in the Medicare
Advantage Prescription Drug plans offered by the Company as of June 12, 2008.
The underwriting standards utilized and ratings applied by the Company conform
with the filings made by the Company with CMS, OIR and AHCA, as applicable, and
, in all material respects, with all applicable Laws. Further, all reports and
files submitted by the Company to CMS or any other Governmental Authority for
the purposes of affecting risk scores, premiums or other revenues due the
Company, or any other material information utilized by CMS or any other
Governmental Authority, are and have been correct and complete in all material
respects and comply in all material respects with applicable Laws and Orders,
Governmental Authorizations and Contracts with CMS or such other Governmental
Authority, as applicable.
 
(i) Schedule 3.9(i) sets forth a complete and accurate list of all Contracts to
which the Company is a party with respect to reinsurance applicable to insurance
or Medicare benefits in force, and all such Contracts under which the Company
has any obligation to cede insurance (collectively, the “Reinsurance
Contracts”). The Reinsurance Contracts are valid, binding and in full force and
effect in accordance with their terms. The Company is in compliance in all
material respects with each provision of the Reinsurance Contracts, the Company
has no Knowledge of any material breach or default by any other party thereto or
of any event or circumstance which could reasonably be expected to result in a
breach or default thereunder, and except as set forth in Schedule 3.9(i), no
such Reinsurance Contract contains any provision providing that the other party
thereto may terminate the same, or requiring any consent, or any other provision
which would be altered or otherwise become applicable, by reason of the
transactions contemplated by this Agreement.
 
-15-

--------------------------------------------------------------------------------


 
(j) All Contracts with insurance agents, producers or brokers (“Broker
Contracts”) currently in use by the Company were entered into in the Ordinary
Course of Business and constitute valid, binding and enforceable agreements of
the Company and, to the Knowledge of Company, constitute valid, binding and
enforceable agreements of the other parties thereto. Seller has afforded access
to Purchaser to true, correct and complete copies of all Broker Contracts and
has provided Purchaser with a true, correct and complete copy of any standard
form of Broker Contract used by the Company in the Business. The Company has in
all material respects performed its obligations under each Broker Agreement and,
to the Knowledge of Seller, all other parties to such Broker Contracts have
observed and performed their obligations thereunder, and their duties as an
agent, producer or broker, in compliance in all material respects with all
applicable Laws. All forms of the Broker Contracts which are currently in use by
the Company and its Subsidiaries conform in all material respects to the
requirements of the applicable Health Benefit Laws. Except as set forth on
Schedule 3.9(j), no consent or approval is required to be obtained, and no
notice required to be given, under any Broker Contract with a material broker of
the Company in connection with the Sale or the other transactions contemplated
in this Agreement. To the Knowledge of Seller, no material broker has given
written notice to the Company of such broker’s insolvency or of its intention to
file a petition in bankruptcy, and no material broker has given notice to the
Company regarding its intention to terminate, cancel or not renew a Broker
Contract. The Company has provided training and training materials and
information to its agents, producers and brokers as required by applicable Law.
Except as set forth in Schedule 3.9(j), none of the Broker Contracts, nor any
commission or fees due thereunder, may be transferred, devised, bequeathed or
assigned, whether by operation of Law (including laws of descent and
distribution), Contract or otherwise, by any agent, producer or broker without
the prior consent of the Company.
 
(k) Attached as Schedule 3.9(k) and made a part hereof are copies of lag reports
setting forth the Company’s payment of medical claims for services to Members
through May 31, 2008.
 
(l) Except as set forth in Schedule 3.9(l), all actions taken or failed to have
been taken by the Company in connection with the issuance or administration of
the Health Benefit Plans have been taken or omitted in compliance in all
material respects with the Medicare secondary payor rules, the Medicare/Medicaid
dual eligibility rules, and all similar Laws respecting the amount, priority and
order of payments of Medicare benefits in contrast to other health insurance
benefits offered by or through third party payors or other programs of a
Governmental Authority, as supplemented by the regulations of the Department of
Health and Human Services (“Priority Payment Rules”). No Health Benefit Plan
administered or insured by the Company has any liability (including, but not
limited to, any liability under the Code, the Social Security Act, and the Age
Discrimination in Employment Act) to the United States of America or the State
of Florida, or any political subdivisions thereof, or to any other Person with
respect to the Priority Payment Rules.
 
(m) To the extent the Company has implemented a Health Benefit Plan that
requires the beneficiary to pay a percentage coinsurance charge (i.e., a payment
to a provider that is calculated based on a percentage of the provider’s charge,
bill, cost or other similar amount), the Company has or had (i) adopted internal
policies and procedures designed to provide reasonable assurances that the
coinsurance charge is calculated at the rate specified pursuant to the
applicable Provider Contract (defined in Section 3.20(a)), and (ii) such
policies and procedures are or have been followed by the Company in all material
respects.
 
-16-

--------------------------------------------------------------------------------


 
3.10 Regulatory Filings and Reports; Accreditation.
 
(a) Except as set forth on Schedule 3.10(a), the Company has filed all reports,
statements, registrations or filings required to be filed by it with any
Governmental Authority (the “Regulatory Filings”). Seller has made available to
the Purchaser complete and correct copies of all such Regulatory Filings. Seller
has also made available to Purchaser complete and correct copies of all audits
and examinations performed with respect to the Company by any Governmental
Authority since August 31, 2001 (the “Audit Reports”), along with the responses
thereto of the Company. Other than as set forth in the Audit Reports: (i) no
deficiencies have been asserted against the Company or any of its Subsidiaries
by any such Governmental Authority with respect to the Regulatory Filings; (ii)
the Regulatory Filings were correct and complete in all material respects and in
compliance in all material respects with applicable Laws when filed; (iii) since
August 31, 2001, no fine or penalty in excess of $25,000 has been imposed on the
Company by any Governmental Authority; (iv) no deposits have been made by the
Company with, or at the direction of, any Governmental Authority that were not
shown, in the Financial Statements described in Section 3.6; and (v) no similar
audits or examinations are currently being performed or, to the Knowledge of
Seller, are scheduled to be performed. The Company has completed, or is
currently in the process of completing, all plans of correction or other filed
responses to any such Government Authority, including plans of correction or
responses to all Audit Reports, and has not received written notice from any
Governmental Authority of any violation or non-compliance therewith that are
pending. The Company maintains the minimum levels of Statutory Surplus, as
required by Section 641.225 of the Florida Statutes, as modified by Orders of
the OIR and AHCA, and otherwise has the minimum levels of surplus and capital,
and has established statutory reserves, in each circumstance sufficient to
satisfy all other Laws and Orders applicable to the Company and its Business.
The Company is in compliance with any other reserve or deposit requirements
applicable to its Business imposed by the OIR, AHCA CMS and any other
Governmental Authority having jurisdiction over the Company’s Business and it’s
operations.
 
(b) Since January 1, 2005, the Company has not been denied or failed to obtain
any accreditation by any HMO or insurance accreditation agency from which the
Company sought accreditation.
 
3.11 Title. Seller (i) is the sole record and beneficial owner of the Shares,
and (ii) has all right, title, and interest in and to the Shares. Upon delivery
of certificates evidencing the Shares and payment by Purchaser of the
Preliminary Purchase Price in accordance with this Agreement, Seller will
deliver valid title to the Shares, free of any Liens.
 
3.12 Legal Proceedings. Except as set forth in Schedule 3.12, there are no
Actions or Proceedings pending against the Company before any Governmental
Authority or, to the Knowledge of Seller, threatened against the Company by any
Governmental Authority or any third Person. Except as set forth in Schedule
3.12, the Company is not subject to any Order specifically (as distinct from
generically) applicable to it or its assets. This Section 3.12 shall not apply
to any Tax matters. To the Knowledge of the Seller, no basis of a material
nature exists or has been alleged to exist for any such Action or Proceedings or
of any investigation by a Governmental Authority relative to the Company, its
properties or assets, and no event of a material nature has occurred or
circumstance of a material nature exists that may give rise to or serve as a
basis for the commencement of any such Action or Proceeding.
 
-17-

--------------------------------------------------------------------------------


 
3.13 Insurance.
 
(a) Schedule 3.13(a) contains a true and complete list of all liability,
property, workers’ compensation, directors’ and officers’ liability, errors and
omissions, fidelity bond, reinsurance, medical malpractice and other material
insurance policies (including all self-insurance policies) maintained by the
Company or by Seller for the benefit of the Company, including an identification
of the following with respect to each such policy: (i) policy number; (ii) all
named insureds and additional insured parties; (iii) type of coverage; (iv)
policy limits; and (v) expiration date. Seller has provided to Purchaser correct
and complete copies of all such policies maintained by the Company (which does
not include policies maintained by Seller for the benefit of the Company). .
Each policy listed in Schedule 3.13(a) is valid and binding and in full force
and effect, all premiums due thereunder have been paid in full, and neither the
Company nor Seller has received any written notice of cancellation or
termination in respect of any such policy. To Seller’s Knowledge, no event has
occurred which constitutes, or with notice or lapse of time or both, would
constitute, a material breach or a default, or permit the termination, material
modification or acceleration under, any such policy. Schedule 3.13(a) further
lists and describes all material claims for payment made by the Company against
its insurance policies since January 1, 2002.
 
(b) Schedule 3.13(b) further sets forth all policies of insurance of a type
referenced above in Section 3.13(a) providing coverage, during the past seven
(7) years, on an “occurrence basis” or on a “claims made basis” for which tail
coverage is still available. The Company has been covered during the past seven
(7) years by insurance in scope and amount customary and reasonable for the
business in which it has engaged during the aforementioned period.
 
3.14 Taxes. As used in this Agreement, “Tax Return” means any return,
declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof. “Tax” or “Taxes” means any Federal, state, local or
foreign net or gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, license, withholding and other taxes, including any interest,
penalties or additions with respect thereto. “Taxing Authority” means any
government or subdivision, agency, commission or authority thereof, or any
quasi-governmental or private body having jurisdiction over the assessment,
determination, collection or other imposition of Taxes.
 
(a) All Tax Returns that were required to be filed for or on behalf of the
Company have been duly prepared, signed and filed on a timely basis pursuant to
applicable Laws. All such Tax Returns were correct and complete in all material
respects. The Company has paid in full all Taxes shown to be payable on the Tax
Returns described in this Section 3.14(a). All Taxes incurred by the Company for
periods ending on or prior to the date hereof have been, or ending on or prior
to the Effective Time will be, paid or properly accrued for, in accordance with
GAAP, on the books and records of the Company. Except with respect to the
Company’s Tax Return for calendar year 2007 for which Seller has been granted an
extension of time to file, the Company has not requested or been granted an
extension of time to file any Tax Return that has not been filed.
 
-18-

--------------------------------------------------------------------------------


 
(b) The Company has withheld or collected from each payment made to its
employees or other Persons the amount of all Taxes required to be withheld or
collected therefrom and has paid all such amounts to the appropriate Taxing
Authorities when due. The Company has complied in all material respects with all
information reporting and backup withholding requirements, including maintenance
of records with respect thereto, in connection with amounts paid or owing to any
employee, creditor, independent contractor or third party.
 
(c) There are no Tax Liens on the Shares or any assets of the Company, other
than Liens for current ad valorem Taxes not yet due and payable.
 
(d) The Company has not waived any statute of limitations (or is or would be
subject to a waiver given by Seller) or agreed to any extension of time with
respect to a Tax assessment or deficiency (or is or would be subject to any
extension given by Seller).
 
(e) The Company has delivered to Purchaser true and complete copies of all Tax
Returns filed and all examination reports and statements of deficiencies
assessed against or agreed to by the Company since January 1, 2004.
 
(f) The Company has not made, agreed to make, nor been required to make, any
adjustment under section 481(a) of the Code by reason of a change in accounting
method or otherwise.
 
(g) The Company is not, nor has been, a United States real property holding
corporation within the meaning of section 897(c)(2) of the Code during the
applicable period specified in section 897(c)(1)(A)(ii) of the Code.
 
(h) Except as set forth on Schedule 3.14(h), the Company is not a party to or
bound by any Tax indemnity, Tax sharing or Tax allocation Agreement. Except as
set forth on Schedule 3.14(h), the Company (i) has not been a member of an
Affiliated group filing a consolidated federal income tax return and (ii) has no
liability for the Taxes of any corporation or other entity under Treas. Reg.
§1.1502-6 (or similar provision of state, local, or foreign Law), as a
transferee or successor, by Contract or otherwise. Except as set forth on
Schedule 3.14(h), the Sale will not result in the recognition of income by
virtue of any consolidated return rule.
 
(i) The Company has not entered into any Contract that has resulted in, or would
result in, separately or in the aggregate, the payment of any “excess parachute
payment” within the meaning of section 280G of the Code, or any similar Law, or
result in the imposition of the sanctions imposed under section 4999 of the
Code, or any similar provision of Law.
 
(j) Except as set fort on Schedule 3.14(j), no Tax Return of the Company is, or
ever has been, under audit or examination by any Taxing Authority, and no
written notice of such an audit or examination has been received by the Company
or, to the Knowledge of Seller, been threatened (formally or informally).
 
(k) The Company has not entered into any contract, agreement, understanding, or
other arrangement with respect to deferred compensation (within the meaning of
section 409A of the Code and the regulations promulgated thereunder) which does
not comply with the provisions of section 409A of the Code.
 
-19-

--------------------------------------------------------------------------------


 
(l) Except as set fort on Schedule 3.14(l), no Tax Return of the Company is, or
ever has been, under audit or examination by any Taxing Authority, and no
written notice of such an audit or examination has been received by the Company
or, to the Knowledge of Seller, been threatened (formally or informally).
 
(m) The Company has never been operated as a Tax-exempt entity or solicited or
received charitable contributions from any third party.
 
3.15 Intellectual Property.
 
(a) For purposes of this Agreement, the term “Intellectual Property” means (i)
patents, registered and unregistered trademarks and service marks, brand names,
trade names, domain names, copyrights, designs and trade secrets and (ii)
applications for and registrations of such patents, trademarks, service marks,
trade names, domain names, copyrights and designs. Schedule 3.15(a) sets forth a
complete and accurate list of all patents, registered and unregistered
trademarks, registered copyrights, domain names and applications for any of the
foregoing, in each case owned by the Company and material to the conduct of the
business of the Company, taken as a whole, as currently conducted.
 
(b) Except as set forth in Schedule 3.15(b), the Company is the owner of, or has
the right to use, all Intellectual Property, free and clear of all Liens, as is
necessary in connection with the operation of the Company, taken as a whole, as
currently conducted, subject, however, to the restrictions and limitations set
forth in any applicable Intellectual Property License (defined in Section
3.15(d)).
 
(c) No unresolved claims, or to Seller’s Knowledge, threat of claims within the
three years prior to the date of this Agreement, have been asserted by any third
party against the Company by any other Person challenging or questioning the
right of Company to use any of the Intellectual Property of the Company or
asserting that the conduct of the business of the Company infringes,
misappropriates or dilutes any Intellectual Property rights of any third party.
To the Seller’s Knowledge, the conduct of the businesses of the Company does not
infringe, misappropriate, dilute or otherwise violate any Intellectual Property
rights of any third party. To Seller’s Knowledge, no third party is infringing,
misappropriating or diluting any Intellectual Property of the Company.
 
(d) Schedule 3.15(d) sets forth a complete and accurate list of all material
licenses, sublicenses and other agreements (“Intellectual Property License”) to
which the Company is a party (i) granting any other Person the right to use any
of the Intellectual Property of the Company, or (ii) pursuant to which Company
is authorized to use any third party Intellectual Property, which are used by
the Company in the business of the Company as currently conducted, other than
commercial off-the-shelf software. The Company has not exceeded the number of
licenses granted by any Person to the Company pursuant to any license Agreement
for the use of any software of other Intellectual Property. The Company is not
in breach of any Intellectual Property License and, to the Seller’s Knowledge,
no other party is in breach of any Intellectual Property License.
 
-20-

--------------------------------------------------------------------------------


 
(e) All trademark registrations and applications for registration, patents
issued or pending and copyright registrations and applications for registration
owned by the Company are valid and subsisting and have not lapsed, expired or
been abandoned, and are not the subject of any opposition filed or, to Seller’s
Knowledge, threatened to be filed with the United States Patent and Trademark
Office or any other intellectual property registry. Except as disclosed in
Schedule 3.15(e), there are no actions that must be taken by Purchaser within
one hundred twenty (120) days of the Effective Time, including payment of any
registration, maintenance or renewal fees or the filing of any documents,
applications or certificates for the purposes of maintaining, perfecting or
preserving or renewing any Intellectual Property of the Company set forth on
Schedule 3.15(a) hereto.
 
(f) The Company has promulgated and used its reasonable efforts to enforce a
trade secret protection program sufficient to safeguard and maintain the secrecy
and confidentiality of the Intellectual Property of the Company. To the
Company’s Knowledge, there has been no material violation of such program by any
Person. The Company does not have any proprietary software.
 
(g) All personnel, including employees, agents, consultants, and contractors,
who have contributed to or participated in the conception and development of the
Intellectual Property on behalf of the Company either (i) have been party to a
“work-for-hire” arrangement or agreement with the Company, in accordance with
applicable federal and state law, that has accorded the Company full, effective,
exclusive, and original ownership of all tangible and intangible property
thereby arising, or (ii) have executed appropriate instruments of assignment in
favor of the Company, respectively, as assignee that have conveyed to Company
full and exclusive ownership of all tangible and intangible property thereby
arising.
 
3.16 Environmental.
 
(a) Except as set forth in Schedule 3.16, there have been no disposals, releases
or threatened releases of Hazardous Materials (defined below) on, from or under
the Company’s Real Property (defined in Section 3.18), nor on, from or under the
real property that is utilized as Seller’s corporate headquarters, portions of
which are utilized by the Company, by or on behalf of any Person in violation of
applicable Laws. Except as set forth in Schedule 3.16, neither the Company nor,
to Seller’s Knowledge, any other Person, has used, generated, manufactured or
stored on, under or about the Company’s premises or transported to or from the
Company’s real property any Hazardous Materials in violation of applicable Laws.
For purposes of this Agreement, (i) the terms “disposal,” “release,” and
“threatened release” shall have the definitions assigned thereto by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Section 9601 et seq., as amended (“CERCLA”), and (ii) “Hazardous
Materials” shall mean any hazardous, corrosive, ignitable, explosive,
infectious, radioactive, carcinogenic, petroleum-derived, or toxic substance,
material or waste that is regulated under, or defined as a “hazardous
substance,” “hazardous waste,” “carcinogen,” “toxic substance,” “pollutant,”
“contaminant,” “toxic chemical,” “hazardous materials” or “hazardous chemical”
under (1) CERCLA; (2) the Resource Conservation and Recover Act, 42 U.S.C.
Section 6901 et seq.; (3) the Clean Water Act, 33 U.S.C. Section 1251, et seq.;
(4) the Clean Air Act, 42 U.S.C. Section 7401 et seq.; (5) the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. Section 1101 et seq.; (6)
the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq.; (7)
the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; (8) the
Occupational Safety and Health Act of 1970, 29 U.S.C. Section 651 et seq.; (9)
regulations promulgated under any of the above statutes; or (10) any applicable
state or local Law that has a scope or purpose similar to those statutes
identified above.
 
-21-

--------------------------------------------------------------------------------


 
(b) The Company is not a party to, or subject to the terms of or bound by, any
Order that imposes a liability or obligation under CERCLA in connection with its
businesses, and there is no present or past circumstances, activities, events,
conditions or occurrences that could reasonably be expected to (i) cause the
Company to be subject to any restriction on its ownership, occupancy or use of
any material asset in its Business under CERCLA, or (ii) prevent or interfere
with the ability of the Company to operate and conduct the Business in
compliance in all material respects with CERCLA.
 
(c) No cleanup, investigation, corrective or remedial action is currently
underway at any of the Real Property leased by the Company that has resulted in
the assertion or creation of a Lien on such property and for which the Company
is responsible, nor has any such assertion of a Lien been made with respect
thereto that has not been removed.
 
(d) To the Knowledge of Seller, the Company is in compliance in all material
respects with all Laws relating to the regulation and protection of the
environment and natural resources, including those referenced in Section 3.16(a)
above. There is no environmental claim of which the Company has received written
notice or, to the Knowledge of Seller, has been threatened in writing or filed
since January 1, 2002, against the Company.
 
3.17 Good Title, Operating Condition. Except as set forth in Schedule 3.17, (i)
the Company has good and valid title to, or the unrestricted right to use, all
of the assets owned, leased or licensed by it and material to its Business, free
and clear of all Liens, and (ii) all tangible personal property is in good
operating condition for the operation of the Business, normal wear and tear
excepted.
 
3.18 Real Property; Leases. The Company does not own any real property. Schedule
3.18 sets forth a list of all leases of real property (“Real Property”) to which
the Company is a party (“Leases”). For purposes of this Agreement, the term
“Leases” does not include any space the Company utilizes at Seller’s corporate
headquarters. The Company has made available a true, correct and complete copy
of each such Lease to Purchaser. The Company has a valid leasehold interest in
all of the Real Property leased by it as lessee, free and clear of all Liens.
Except as set forth in Schedule 3.18, each Lease is in full force and effect and
is the legal, valid and binding obligation of the Company, enforceable in
accordance with its terms, and will continue to be the valid and binding
obligation of the Company, in full force and effect on identical terms following
the consummation of the Sale, except that enforcement of the Leases may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Law, now or hereafter in effect, affecting creditor’s rights
generally. Except as set forth in Schedule 3.18, neither the Company nor, to
Seller’s Knowledge: (i) any other Person is in default or breach in the
observance or performance of any term or obligation to be performed by it under
any Lease, except for defaults or breaches involving a de minimis amount or of
an incidental nature; (ii) the Real Property leased by the Company pursuant to
the Leases comprises all of the real property used in the Company’s Business;
(iii) to Seller’s Knowledge, the current use and occupancy of the Real Property
and the operation of the Company’s Business (A) conforms to the certificates of
occupancy applicable thereto, (B) complies with the local zoning Laws, and (C)
does not violate any easement, covenant, condition, restriction or similar
provision in any instrument of record or other unrecorded agreement or
instrument affecting such Real Property; (iv) the Company has not subleased,
licensed or otherwise granted any Person the right to use or occupy all or any
portion of such Real Property; (v) the Company has not collaterally assigned or
granted any other Lien in any such Lease or any interest therein; and (vi) to
the Knowledge of Seller, there are no condemnation or eminent domain proceedings
pending or threatened against any of the leased Real Property.
 
-22-

--------------------------------------------------------------------------------


 
3.19 Material Agreements. Schedule 3.19 contains a true and complete list of the
following Contracts or Agreement (other than Leases, which are disclosed in
Section 3.18, and Provider Contracts which are disclosed in Section 3.20) to
which the Company is a party (“Specified Agreements”):
 
(a) any Agreement creating a partnership or joint venture;
 
(b) any Agreement under which the Company has created, incurred, assumed or
guaranteed any indebtedness for borrowed money or any capitalized lease
obligation in excess of $50,000 or under which it has imposed a Lien on any of
its material assets;
 
(c) Contracts for the future acquisition or sale of any assets involving $50,000
or more individually (or in the aggregate, in the case of any related series of
contracts), other than acquisitions or sales in the Ordinary Course of Business;
 
(d) Contracts containing covenants of the Company prohibiting or limiting the
right to compete in any line of business or prohibiting or restricting its
ability to conduct business with any Person or in any geographical area;
 
(e) Contracts relating to the acquisition by the Company of any operating
business, the capital stock of any other Person or, except in the Ordinary
Course of Business, any other assets or property (real or personal) of any other
Person;
 
(f) Contracts requiring the payment by or to the Company of a royalty, “finders’
fee,” brokerage commission, override or similar commission or fee of more than
$50,000 in a year;
 
(g) Contracts with third party administrators or other persons for the provision
of any management, administrative or claims processing service;
 
(h) any Contract that is a power of attorney, proxy or similar instrument;
 
(i) any stock option agreement, restricted stock agreement, phantom stock
agreement, stock appreciation rights, plan of equity compensation, or similar
agreement, arrangement or understanding;
 
(j) any Contract under which the Company has been prepaid in an amount in excess
of $50,000 for goods and services not delivered or requiring the delivery of
services or products over a term extending more than thirty (30) days; and
 
(k) any other Contract (other than Provider Contracts), the performance of the
executory portion of which involves consideration in excess of $50,000.
 
-23-

--------------------------------------------------------------------------------


 
Except as set forth in Schedule 3.19, all such Specified Agreements are in full
force and effect and are the valid and binding obligations of the Company,
enforceable in accordance with their respective terms, and all such Specified
Agreements will continue to be the valid and binding obligation of the Company,
in full force and effect on identical terms following the consummation of the
Sale, except that (i) enforcement of the Specified Agreements may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws, now or hereafter in effect, affecting creditors’ rights generally, and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefore may be brought. Except as set
forth in Schedule 3.19, neither the Company nor, to Seller’s Knowledge, any
other Person is in default or breach in the observance or the performance of any
term or obligation to be performed by it under any Specified Agreement, except
for defaults or breaches involving a de minimis amount or of an incidental
nature.
 
(For purposes of this Agreement, “Material Agreements” shall mean, collectively,
the Specified Agreements, Provider Contracts, Governmental Contracts,
Reinsurance Contracts, Broker Contracts, Intellectual Property Licenses, and
Leases.)
 
3.20 Providers and Provider Contracts.
 
(a) Schedule 3.20(a) contains a true and complete list of all Contracts between
the Company and any physician, hospital, pharmacy, pharmacy benefit management,
ancillary service provider or other health care service provider (“Provider
Contracts”). Copies of (i) the Company’s standard forms of Provider Contracts
(“Form Provider Contracts”) and (ii) each Provider Contract that contain terms
that materially deviate from the Company’s Form Provider Contracts has been made
available to Purchaser. 
 
(b) Except as set forth in Schedule 3.20(b), none of the Provider Contracts: (i)
has a remaining term of a length greater than one (1) year without providing the
Company the ability to terminate the applicable Provider Contract without cause
prior to the expiration of the current term; (ii) requires the Company to pay
the applicable provider on a most-favored provider basis; (iii) grants to any
provider any exclusive dealing rights and/or requires the Company to pay a
material break-up fee to terminate the contractual relationship; (iv) obligates
the Company to pay material access or administrative fees; (v) includes any
provision for rate escalation based on factors other than the consumer price
index, inflation rates or other economic indicators; (vi) provides for a
guaranty of a minimum level of Members who are to have access to a given
provider of the Company; (vii) contains terms that are binding upon an Affiliate
of the Company; (viii) contains change of control language, including any terms
requiring notice or prior consent in the event of a change of control of the
Company; or (ix) contains non-solicitation or non-competition provisions. Except
as set forth in Schedule 3.20(b), to the Knowledge of Seller (i) no provider is
insolvent or intends to file a petition in bankruptcy; and (ii) no provider has
given notice to the Company or any of its Subsidiaries of its intention to
terminate, cancel or not renew its Provider Contract.
 
(c) All Provider Contracts were entered into by the Company in the Ordinary
Course of Business and constitute legal, valid, binding and enforceable
agreements of the parties thereto. All Provider Contracts are in full force and
effect. All forms of the Provider Contracts which are currently in use by the
Company conform in all material respects to the requirements of Laws governing
Medicare Advantage organizations and all other applicable Health Benefit Laws.
The Company has performed in all material respects its obligations under each
Provider Contract and, to the Knowledge of Seller, all other parties to such
Provider Contracts have performed and complied with their respective obligations
thereunder in all material respects. The Company has paid all non-participating
providers providing services to Members that are not subject to a Provider
Contract in accordance with applicable Laws, including applicable Medicare fee
schedules. None of the Provider Contracts contain any type of bonus, incentive
or other extraordinary compensation arrangement except as set forth on Schedule
3.20(c).
 
-24-

--------------------------------------------------------------------------------


 
(d) Except as set forth in Schedule 3.20(d), there are no current claims or
disputes between the Company and any providers, other than claims for payment
due and owing to the providers in the Ordinary Course of Business in accordance
with the Provider Contracts and applicable Law or other claims or disputes
involving de minimis costs or expenses. Except as set forth in Schedule 3.20(d),
the Company has not received notice from any provider or Governmental Authority
claiming a breach or default in payment of claims or other sums due the
providers under the Provider Contracts or applicable Law, and, to the Knowledge
of Seller, except for non-material claims or payments in the Ordinary Course of
Business, there exists no facts, circumstances or conditions upon which a claim
or proceeding may be made or supported by any provider or Governmental Authority
against the Company for a breach or default in payment of claims or other sums
due the providers under the Provider Contracts or applicable Law.
 
3.21 Employee; Labor Relations.
 
(a) The Company has made available to Purchaser copies of all written employment
Contracts to which the Company is a party. Schedule 3.21(a) sets forth a true,
correct and complete list, as of the date hereof, of the Company’s active and
inactive employees (the “Current Employees”), including each Current Employee’s:
(i) name (; (ii) job title; (iii) date of commencement of employment or
engagement; (iv) current compensation paid or payable and any material change in
compensation since January 1, 2005; (v) sick and vacation leave that is accrued
but unused; and (vi) service credited for purposes of vesting and eligibility to
participate under any Seller Plan.
 
(b) The Company is not a party to or bound by any collective bargaining
agreement, and has not experienced any strike, slowdown, work stoppage, lockout
or other collective bargaining dispute. To the Knowledge of Seller, no
application or petition for an election of or for certification of a collective
bargaining agent relating to the Company is pending.
 
(c) Except as set forth in Schedule 3.21(c):
 
(1) the Company has complied in all material respects with all Laws relating to
employment, employment practices, equal employment opportunity, immigration,
collective bargaining, payment of social security and similar Taxes, and wages
and hours;
 
(2) there is no unfair labor practice charge or complaint against the Company
pending before the National Labor Relations Board or similar Governmental
Authority in the State of Florida or any other jurisdiction where the Company is
engaged in the Business, and no such charge or complaint has been made against
the Company with a Governmental Authority since January 1, 2003;
 
-25-

--------------------------------------------------------------------------------


 
(3) there has been no charge of discrimination filed against the Company with
the Equal Employment Opportunity Commission or similar Governmental Authority
since January 1, 2003, in the State of Florida or any other jurisdiction where
the Company is engaged in the Business; and
 
(4) the Company has no Contract or relationship with any Person who it
characterizes as an independent contractor, but who should, under applicable
Law, be treated as an employee.
 
(d) Except as set forth in Schedule 3.21(d), the Company is not a party to any
written employment, independent contractor agreement, consulting agreement,
advisory or service agreement, deferred compensation agreement, bonus agreement
(including all Contracts which require a payment to any Person upon the
consummation of the Sale or any other transaction contemplated by the Related
Agreements), or severance Contract, except for agreements which may be
terminated by the Company without premium or penalty on notice of thirty (30)
days or less and under which the only monetary obligation of the Company is to
make current and customary wage or salary payments and provide current and
customary employee benefits. Except as set forth in Schedule 3.21(d), the
Company has not made any loans or advance (other than travel advances in the
Ordinary Course of Business) to any officer or director of the Company.
 
3.22 Absence of Certain Changes or Events. Except as set forth in Schedule 3.22,
since the date of the Acquisition Balance Sheet, the Company has conducted its
business in the ordinary course and has not:
 
(a) suffered any Material Adverse Effect that has not been disclosed pursuant to
Section 5.9;
 
(b) incurred any indebtedness, obligation or other liability (contingent or
otherwise), except in the Ordinary Course of Business consistent with its past
practice and, to Seller’s Knowledge, there does not exist a set of circumstances
that could reasonably be expected to result in any such indebtedness, obligation
or liability;
 
(c) failed to pay any medical claim liability or indebtedness when due (subject
to its right to challenge such liability or indebtedness in good faith);
 
(d) created, permitted or allowed any Lien with respect to the Company assets;
 
(e) made any material increase in the compensation payable by the Company (or
for which the Company may have any liability) to any provider except as set
forth in writing in a Provider Contract;
 
(f) executed, materially amended, or terminated any Material Agreement to which
it is or was a party or by which any of the Company assets are bound or
affected; amended, terminated or waived any of its material rights thereunder;
or received notice of termination, amendment, or waiver of any Material
Agreement or any material rights thereunder;
 
-26-

--------------------------------------------------------------------------------


 
(g) instituted, settled, or agreed to settle, any litigation, action, or
proceeding before any Governmental Authority;
 
(h) sold, assigned or transferred any material assets outside the Ordinary
Course of Business;
 
(i) sold, assigned or transferred any Intellectual Property;
 
(j) made any capital expenditures or commitments therefore in excess of $50,000
individually or $150,000 in the aggregate;
 
(k) suffered any theft, damage, destruction or casualty loss to its property in
excess of $50,000 not covered by insurance;
 
(l) issued, sold or transferred any of its equity securities, securities
convertible into its equity securities or warrants, options or other rights to
acquire its equity securities, or any notes, bonds or debt securities of the
Company;
 
(m) declared or paid any dividend or made any distribution on its capital stock
or redeemed or purchased any shares of its capital stock;
 
(n) reclassified, combined, split, subdivided or redeemed or otherwise
repurchased any securities of the Company, or created, authorized, issued, sold,
delivered, pledged or encumbered any additional capital stock (whether
authorized but unissued or held in treasury) or other securities convertible
into or exchangeable for capital stock of the Company, or granted or otherwise
issued any options, warrants or other rights with respect thereto;
 
(o) acquired or agreed to acquire by merging or consolidating with, or by
purchasing any portion of the capital stock, equity interests or assets of, or
by any other manner, any business or any corporation, partnership, limited
liability company, association or other business organization or division
thereof;
 
(p) made any loan or any investment in or capital contribution to, or extended
any credit to, any Person, except (i) short-term investments pursuant to
customary cash management policies, and (ii) advances made in the Ordinary
Course of Business to employees;
 
(q) made any material election with respect to Taxes, agreed to make any
material claim or assessment in respect of Taxes, agreed to an extension or
waiver of the limitation period to any claim or assessment in respect of Taxes,
or filed any claim for a Tax refund or amended any income or other Tax Return;
 
(r) made any change to any accounting principle, method or practice, including
any actuarial practices or methodologies, or any change to any methods of
reporting income, deductions or other items for Tax purposes;
 
-27-

--------------------------------------------------------------------------------


 
(s) had any cancellation or termination or notice of cancellation or termination
by a provider of its Provider Contract with the Company, or any decrease or
change, or notice of decrease or change, in such Provider Contract;
 
(t) waived or released any debts, claims or rights of value, or written down the
value of any assets or written down or off any receivable in excess of $50,000
for any single occurrence or $150,000 in the aggregate; and
 
(u) entered into any Agreement or made any commitment to take any of the types
of action described herein.
 
3.23 Employee Benefit Plans; ERISA.
 
(a) Schedule 3.23(a) contains a true and complete list and description of each
Seller Plan.
 
(b) With respect to each Seller Plan, Seller has furnished to Purchaser true and
complete copies of all plan documents, amendments, Agreements, trust
instruments, insurance Contracts, or other funding arrangements. With respect to
any Seller Plan not reduced to writing, Seller has furnished to Purchaser a true
and complete written description of such Seller Plan. With respect to any such
Seller Plans that are subject to the summary plan description requirements of
section 102 of ERISA, Seller has furnished to Purchaser true and complete copies
of the most recent summary plan descriptions (and any summary of material
modifications thereto, if applicable). The Seller, the Company and any ERISA
Affiliates have complied with all obligations under section 102 of ERISA and
related regulations. With respect to each Seller Plan subject to annual
reporting under ERISA, Seller has furnished to Purchaser all Forms 5500 Annual
Return/Report of Employee Benefit Plan for the past five years. Seller has
furnished to Purchaser copies of any correspondence with the Internal Revenue
Service, Department of Labor, PBGC, or any other governmental entity relating to
any Seller Plan.
 
(c) Each Seller Plan is in compliance in all material respects, and has been
administered in compliance in all material respects, with applicable Law. No
Seller Plan is currently under audit by the Internal Revenue Service, Department
of Labor, PBGC, or other governmental entity. Except as set forth in Schedule
3.23(c), each Seller Plan that is intended to be a pension, profit-sharing,
401(k), or stock bonus plan qualified under section 401(a) of the Code is so
qualified, has been operated and maintained in accordance therewith, is the
subject of a favorable determination letter from the Internal Revenue Service
(or an application for such a determination letter is pending), and has timely
been amended in good faith to extend any applicable remedial amendment period
under Rev. Proc. 2005-66; nothing has occurred with respect to the operation of
any Seller Plan that would result in the loss of such qualification. There are
no excise or other Taxes or penalties due or arising out of actions or failures
to act with respect to any Seller Plan. Except as set forth on Schedule 3.23(c),
no portion of any account balance or assets in any Seller Plan is invested in
employer securities. No asset of any Seller Plan is subject to tax as unrelated
business income.
 
(d) All contributions (including all employer contributions and employee salary
reduction contributions) that were due have been timely made to each Seller Plan
that is a Pension Plan. Appropriate entries have been made in financial records
and statement for all obligations and liabilities under all Seller Plans. All
contributions to all Seller Plans have been deductible under the Code. All
premiums or other payments that are due have been paid with respect to each such
Seller Plan that is an Employee Welfare Plan.
 
-28-

--------------------------------------------------------------------------------


 
(e) Neither Seller nor the Company, nor any ERISA Affiliate, ever has
contributed or currently contributes to any Multiemployer Plan. Neither Seller
nor the Company, nor any ERISA Affiliate, has withdrawn from any Multiemployer
Plan or has any outstanding withdrawal liability or delinquent contributions
with respect to any such Multiemployer Plan. No event has occurred or
circumstance exists that presents a risk of the occurrence of any withdrawal
from, participation in, or termination, reorganization, or insolvency of, any
Multiemployer Plan that could result in any liability to either Seller, the
Company or any ERISA Affiliate. Neither the Seller, the Company, nor any ERISA
affiliate thereof has engaged in a transaction within the meaning of section
4212(c) of ERISA.
 
(f) Except as set forth on Schedule 3.23(f), the Company does not provide, nor
has any liability for, health or welfare benefits with respect to any retired or
former employees of Seller, the Company, or any ERISA Affiliate (except for any
continuation coverage under COBRA or other applicable state continuation
coverage laws, for which such retired or former employee pays). Except as set
forth on Schedule 3.23(f), the Company is not obligated to provide any health or
welfare benefits to any active employees of Seller, the Company, or any ERISA
Affiliate following such employee’s retirement or termination of service (except
as mandated by COBRA or other applicable state continuation coverage laws).
Neither the Company, Seller nor any ERISA Affiliate thereof has ever sponsored,
participated in or had any obligation to contribute to a “multiple employer
welfare arrangement” within the meaning of Section 3(40) of ERISA. Neither the
Company, Seller, nor any ERISA Affiliate thereof has ever sponsored, maintained
or had any obligation to contribute to a VEBA.
 
(g) Neither the Seller, the Company, nor any ERISA Affiliate, ever has
sponsored, maintained, had any obligation to contribute to, or any liability
with respect to, a DB Plan. No facts or circumstances exist that may subject the
Seller, Company or any ERISA Affiliate to any liability under sections 4062,
4063, or 4064 of ERISA. Neither the Seller, the Company, nor any ERISA
Affiliate, has engaged in a transaction to which section 4069 of ERISA applies.
 
(h) With respect to Seller Plans, Seller or the Company, as applicable, has duly
and timely furnished, in compliance in all material respects with applicable
Laws, all notices required under applicable Laws to be given to Company
participants, beneficiaries, and alternate payees, or to any Governmental
Authorities, including, but not limited to, any notifications required by COBRA,
by section 101(i) of ERISA (i.e., blackout notices), or by Field Assistance
Bulletin 2006-03 (i.e., periodic benefit statements).
 
(i) Each Seller Plan subject to ERISA has been administered in accordance with
its written terms and ERISA. There has been no breach of fiduciary duty under
section 404 of ERISA with respect to any Seller Plan, nor has any transaction
occurred with respect to a Seller Plan prohibited by section 406 of ERISA for
which there does not exist an applicable exemption under ERISA. With respect to
any Seller Plan required to file Form 5500, complete and accurate Forms 5500
timely have been filed for all applicable years.
 
-29-

--------------------------------------------------------------------------------


 
(j) With respect to Deferred Compensation Plans under which Current Employees
have benefited, are benefiting or are eligible to benefit, no such Deferred
Compensation Plans have been “materially modified” after October 3, 2004, and
all such Deferred Compensation Plans have been administered in compliance with
section 409A of the Code (and the published guidance issued thereunder). No
payment that is owed or may become due under any Seller Plan is subject to tax
under sections 280G, 409A or 4999 of the Code. The Company is under no
obligation to reimburse any service provider or employee for any taxes under
section 409A of the Code.
 
(k) Except as specifically provided in Schedule 3.23(k), there are no claims,
Proceedings or Liens, other than routine claims for benefits, pending or, to
Seller’s Knowledge, threatened with respect to any Seller Plan as to which the
Company has or could reasonably be expected to have any direct or indirect
actual or contingent material liability.
 
(l) Except as provided in Schedule 3.23(l), neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will increase any benefits otherwise payable under any Seller Plan. Except as
provided in Schedule 3.23(l), there has been no announcement or commitment by
Seller, Company or an ERISA Affiliate to create any new practice, plan or
arrangement that constitutes a Seller Plan hereunder or to amend any Seller
Plan, except for technical amendments required by applicable law which do not
materially increase the costs of the Seller, Company or ERISA Affiliate.
 
3.24 Certain Business Relationships. Except as set forth in Schedule 3.24,
neither the Company nor any Affiliate of the Company, nor any director or
officer of the Company or any Affiliate of the Company, nor any family member of
any of the foregoing, (i) owns, directly or indirectly, in whole or in part, any
property, assets or rights, which are associated with or necessary for the use,
operation or conduct of any of the Business, or (ii) has a Contract to furnish
material services or goods to the Company.
 
3.25 Accounts Receivables. All of the accounts receivable of the Company are
properly reflected on the books and records of the Company in accordance with
GAAP, are valid receivables and arose in the Ordinary Course of Business from
bona fide transactions.
 
3.26 Relations and Members. Schedule 3.26 describes each unresolved written
complaint that would reasonably be expected to result in more than $50,000 of
liability to the Company received by the Company from a Member since January 1,
2005.
 
3.27 Terrorism Compliance. The Company is in compliance with (i) Exec. Order No.
13224, Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism, as amended, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, Pub. L. No. 107-56, as
amended.
 
3.28 Guarantees. Except as set forth in Schedule 3.28, the Company is not a
guarantor or otherwise contractually responsible for any liability or obligation
(including indebtedness) of any other Person.
 
-30-

--------------------------------------------------------------------------------


 
3.29 Banks and Depositories. Schedule 3.29 sets forth:
 
(a) A list of the name and address of each bank, savings and loan or other
financial institution in which the Company has an account or safe deposit box;
 
(b) The identity of each such account or safe deposit box;
 
(c) The names of all Persons authorized to draw on each account and to have
access to each safe deposit box; and
 
(d) The number of signatures required for any withdrawals therefrom.
 
3.30 Limitation on Use of Funds. Pursuant to 31 U.S.C. 1352 and 45 C.F.R. Part
93, no federal appropriated funds have been paid to any Person by the Company
for the purpose of influencing or attempting to influence an officer or employee
of any agency, a member of Congress, an officer or employee of Congress, or an
employee of a member of Congress in connection with the award of any federal
Contract, the making of any federal grant, the making of any federal loan, the
entering into of any cooperative Contract, or the extension, continuation,
renewal, amendment, or modification of any federal Contract, grant, loan, or
cooperative Contract in violation of such provision.
 
3.31 Books and Records. The minute books of the Company, as previously made
available to Purchaser and its representatives, contain accurate records of all
meetings of and all corporate actions or written consents by the shareholders
and the Board of Directors of the Company.
 
3.32 Brokers’ Fees. Except as set forth in Schedule 3.32, neither Seller nor the
Company has Liability to pay any fees or commissions to any broker, investment
banker, finder or agent with respect to the transactions contemplated by this
Agreement or any Related Agreement for which Purchaser could become liable or
obligated.
 
4. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller as follows:
 
4.1 Authorization. Purchaser has full corporate power and authority to enter
into this Agreement and the Related Agreements to be executed and delivered by
it pursuant to, or as contemplated by, this Agreement, to perform its
obligations hereunder and thereunder, and to consummate the Sale and the other
transactions contemplated hereby or thereby.
 
4.2 Binding Agreement. All corporate actions and other actions required to be
taken by Purchaser to authorize the execution, delivery and performance of this
Agreement, each Related Agreement, and Purchaser’s obligations hereunder and
thereunder have been duly and properly taken or obtained by Purchaser. No other
corporate action on the part of Purchaser is necessary to authorize the
execution, delivery and performance of this Agreement, any Related Agreement, or
Purchaser’s obligations hereunder and thereunder. This Agreement has been, and
each Related Agreement executed and delivered by Purchaser on or prior to the
Closing will be, duly and validly executed and delivered by Purchaser and,
assuming due and valid execution by Seller, constitutes a legal, valid and
binding obligation of Purchaser enforceable against Purchaser in accordance with
its terms.
 
-31-

--------------------------------------------------------------------------------


 
4.3 Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Florida.
Purchaser is duly qualified to do business as a foreign corporation in each
jurisdiction in which the nature of its business or the character and location
of the properties owned or leased by it makes qualification of it as a foreign
corporation necessary under applicable Laws, excepting only those jurisdictions
where failure to be so qualified would only subject Purchaser to the obligation
to pay nominal filing fees or nominal penalties to be qualified therein.
Purchaser has the corporate power and authority to own, operate and lease its
properties and to carry on its businesses as now conducted.
 
4.4 No Violation. Neither the execution and delivery by Purchaser of this
Agreement or any Related Agreement, nor the consummation of the transactions
contemplated hereby or thereby by Purchaser, nor compliance with any of the
material provisions hereof or thereof by Purchaser, will: (i) violate, conflict
with or result in a breach of any material provision of the Purchaser’s Articles
of Incorporation, as amended to date, certified by the Secretary of State of the
State of Florida, and a copy of the Purchaser’s Bylaws, as amended to date; (ii)
violate, in any material respect, any Order or Law applicable to Purchaser; or
(iii) except for filings and notices required by the OIR, AHCA and CMS, or as
set forth in Schedule 4.4, require any consent, approval or authorization of, or
notice to, or declaration, filing or registration with, any Governmental
Authority.
 
4.5 Investment Representations.
 
(a) Purchaser has the financial capability to consummate the transactions
contemplated by this Agreement, and Purchaser understands that under the terms
of this Agreement its obligations hereunder are not in any way contingent or
otherwise subject to (i) Purchaser’s consummation of any financing arrangements
or Purchaser obtaining any financing or (ii) the availability of any financing
to Purchaser.
 
(b) Purchaser hereby confirms that the Shares are being acquired for investment
for Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.
 
(c) Purchaser is an experienced investor, can bear the economic risk of its
investment, and has such Knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Company and the Shares.
 
(d) Purchaser is an “accredited investor” as such term is defined in Regulation
D promulgated by the Securities and Exchange Commission.
 
4.6 Restricted Securities. Purchaser understands that the Shares: (i) are
“Restricted Securities,” as defined in Rule 144 promulgated under the Securities
Act; (ii) have not been registered under the Securities Act or any Laws of any
state; (iii) are being acquired in a transaction not involving a public
offering; and (iv) under applicable Law, such securities may be subject to
restrictions or prohibitions on subsequent sales or transfers.
 
-32-

--------------------------------------------------------------------------------


 
4.7 Brokers’ Fees. Purchaser has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
 
4.8 Financing. Purchaser will at Closing, and at all applicable times after the
Closing, have sufficient available funds to pay the Preliminary Purchase Price
and to pay any additional amounts required under Section 2.
 
5. Pre-Closing Covenants.
 
5.1 Access and Information; Inspections.
 
(a) From the Effective Date through the Closing Date, Seller shall afford, and
shall cause the Company to afford, to Purchaser and its Advisors, upon
reasonable prior notice to Seller, full and complete access during normal
business hours or other mutually agreed times to, and the right to inspect, as
applicable, the employees, properties, books, accounts, records, Contracts and
all other relevant documents and information with respect to, the assets,
Liabilities and operations of the Company and, as necessary, Seller and its
Subsidiaries; and will furnish Purchaser and its Affiliates, officers and agents
(including those described above) with such additional financial and operating
data and all other information that it or they may reasonably request to
investigate all aspects of the Company and its businesses, financial condition
and operations, and, as necessary, Seller and its Subsidiaries, and to effect an
orderly transition and integration of the Company into Purchaser’s group of
Affiliated entities. Purchaser’s right of access and inspection shall be
exercised by Purchaser and its Advisors in such a manner as not to interfere
unreasonably with the operations of the Company, Seller and their Affiliates.
Seller acknowledges and agrees that it will not unreasonably deny or condition
access to the premises of the Company by Purchaser or its Advisors prior to and
beyond normal business hours. Seller shall make available to Purchaser a
reasonable amount of office space at the Company’s premises to accommodate
Purchaser’s Advisors responsible for the orderly integration of the Company with
Purchaser, including reasonable access to ports for telephone, computer and
other data transmission. No investigation made by Purchaser as contemplated
herein shall affect or diminish Seller’s representations and warranties
contained in this Agreement or Purchaser’s rights and remedies for any breach
of, or inaccuracy in, those representations or warranties. Seller and its
employees, agents and representatives shall, and shall cause the Company and its
employees, agents and representatives, to cooperate in a commercially reasonable
manner with Purchaser and its employees, agents and representatives in its
conduct of any investigation contemplated herein.
 
(b) In addition to the covenants set forth in Section 5.1(a), between the
Effective Date and the Closing Date or the earlier termination of this
Agreement, Seller shall permit Purchaser and its Advisors to meet with the
Controller or Chief Financial Officer of the Company and all other officers of
the Company responsible for the financial statements and related policies and
practices, and the internal controls, disclosure controls and procedures of the
Company, to discuss such matters as Purchaser may deem reasonably necessary or
appropriate for Purchaser or any of its Affiliates to satisfy their respective
obligations under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.
 
-33-

--------------------------------------------------------------------------------


 
(c) During the period commencing on the Effective Date and ending on the earlier
of the Closing Date or the earlier termination of this Agreement, within thirty
(30) days of the end of each calendar month, Seller shall provide to Purchaser a
copy of the Company’s unaudited interim financial statements for such month,
prepared in accordance with GAAP and in accordance with SAP (provided that such
statements may be subject to normal year-end adjustments and omit footnotes
required by GAAP or SAP, as applicable). Further, until the Effective Time or
the termination of this Agreement, Seller shall deliver to Purchaser within five
(5) Business Days after they are filed any subsequent interim or annual
financial statutory statements that are filed with the OIR. Purchaser will hold
all information contained in such financial statements strictly confidential.
 
5.2 Conduct of Business. During the period commencing on the Effective Date and
ending on the earlier of the Effective Time or the earlier termination of this
Agreement, except as otherwise consented to or approved by an authorized officer
of Purchaser in writing or required by this Agreement, Seller shall cause the
Company to:
 
(a) use commercially reasonable efforts to carry on its business operations in
substantially the same manner as presently conducted and shall not make any
change in its policies regarding personnel, operations, finance, or accounting
(unless the Company is required to adopt such changes under GAAP, SAP or
applicable Law);
 
(b) use commercially reasonable efforts, consistent with past practice, to
maintain and preserve the Company’s Business, including the maintenance and
preservation of all licenses and permits of the Company and all actions in the
Ordinary Course of Business to renew and extend existing Governmental
Authorizations of the Company;
 
(c) maintain the Statutory Surplus of the Company at a level equal to or greater
than the minimum statutory surplus required by Section 641.225 of the Florida
Statutes, as modified by Orders of the OIR and AHCA, and all other applicable
Laws or Orders;
 
(d) perform all of its material obligations under the Material Agreements;
 
(e) keep in full force and effect present insurance policies or other comparable
self-insurance in coverage amounts consistent with past practice;
 
(f) use commercially reasonable efforts to retain the present employees engaged
in providing services to the Company and maintain the Company’s relationships
with Governmental Authorities, suppliers, customers, agents, producers, brokers
and others having business relationships with the Company; and
 
(g) promptly advise Purchaser in writing of the occurrence of any event or
circumstance having a Material Adverse Effect on the Company.
 
5.3 Negative Covenants of Seller. During the period commencing on the Effective
Date and ending on the earlier of the Effective Time or the earlier termination
of this Agreement, Seller shall not cause or permit the Company to, except as
may be required by this Agreement or applicable Law or as otherwise consented to
or approved by an authorized officer of Purchaser in writing:
 
-34-

--------------------------------------------------------------------------------


 
(a) adopt any amendments to the Company’s Articles of Incorporation or Bylaws;
 
(b) materially amend, terminate, fail to renew, or enter into any Material
Agreement or any Governmental Authorization;
 
(c) except in the Ordinary Course of Business, terminate any employee, officer,
consultant, or agent, or hire or retain any new employee, officer, consultant or
agent, or defer, modify or increase compensation payable or to become payable or
make any bonus payment to, or otherwise enter into one or more bonus agreements
or arrangements with, any employee, officer, consultant, or agent, other than
customary compensation arrangements, increased compensation or bonus payments
based on merit made in the Ordinary Course of Business;
 
(d) allow transactions between the Company and its Affiliates entered into after
the Effective Date to take place other than on arm’s length terms;
 
(e) incur any indebtedness for borrowed money having a principal balance of
$50,000 or more, or assume, guarantee, endorse or otherwise become responsible
for obligations of any other Person (including an Affiliate), or make loans or
advances to any Person (other than advances to employees made in the Ordinary
Course of Business);
 
(f) declare, set aside or pay dividends and other distributions to Seller;
 
(g) fail to comply in all material respects with applicable Laws and Orders
applicable to the Company;
 
(h) take or fail to take any other action that is reasonably likely to result in
the breach, default, termination or cancellation of, any Material Agreement;
 
(i) transfer, issue or dispose of any shares of capital stock or other
securities of the Company, or grant options, warrants, calls or other rights to
purchase or otherwise acquire, directly or indirectly, any shares of capital
stock or other securities of the Company;
 
(j) acquire (whether by purchase or lease), sell, assign, lease, or otherwise
transfer or dispose of any of the assets of the Company, except in the Ordinary
Course of Business;
 
(k) suffer any Lien or other restriction on the Shares or any of the material
assets or properties used by the Company in the Business, except for Permitted
Liens;
 
(l) adopt, cease participation in, terminate or amend a Seller Plan, except for
the amendment to the Seller’s Omnibus Equity Compensation Plan anticipated to be
voted upon at the Seller’s 2008 Annual Meeting of Shareholders and any
amendments to a Seller Plan that may be necessitated by section 409A of the
Internal Revenue Code;
 
-35-

--------------------------------------------------------------------------------


 
(m) other than in the Ordinary Course of Business or as set forth on Schedule
5.3(m), cancel or compromise any material debt or claim or waive or release any
material right;
 
(n) acquire or agree to acquire, the securities of any other Person other than
investment securities acquired in the Ordinary Course of Business;
 
(o) make a change to any significant business policies relating to marketing,
pricing, underwriting, billing, collection, enrollment functions, reserves,
claims administration, claims processing and claims payment, payment of trade
debts or purchasing, except changes in the Ordinary Course of Business,
administrative changes involving de minimis cost, or changes required by
applicable Laws;
 
(p) make any capital expenditure or financing in excess of $50,000 individually
or $150,000 in the aggregate;
 
(q) effect any recapitalization, reclassification or like change in the
capitalization of the Company;
 
(r) compromise or settle any Proceeding other than in a commercially reasonable
manner the effect of which, alone or together with other compromises or
settlements, would be materially adverse to any Governmental Authorization of
the Company, any Contract with CMS, or the Business or operations of the Company
after the Effective Time; or
 
(s) commit to do or omit to do any of the foregoing.
 
5.4 No-Shop. From and after the Effective Date until the earlier of the
Effective Time or the termination of this Agreement in accordance with Section
9, neither Seller nor Company shall cause its officers, directors, employees,
representatives, and Subsidiaries (including the officers, directors, employees
and representatives of such Subsidiaries) to, directly or indirectly, without
the prior written consent of Purchaser: (i) offer for sale, lease or otherwise
dispose of the Shares or all or substantially all of the Company’s assets; (ii)
solicit offers to buy, or initiate or continue contacts with, or negotiate with
or aid in the due diligence of, any other Person seeking to acquire all or any
material portion of the Company; or (iii) enter into any agreement with any
party (other than Purchaser or an Affiliate thereof), or initiate or continue
contacts with, or negotiate with or aid in the due diligence of, any other
Person with respect to the sale or other disposition of any of the Shares or all
or substantially all of the assets of the Company, in each case, whether by
stock sale, merger, share exchange, consolidation, asset sale, or other
transaction or series of related transactions.
 
5.5 Efforts to Close. Except as provided in Section 5.7(c) and subject to the
terms and conditions provided herein, the Parties shall use their reasonable
best efforts to take or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate the transactions
contemplated by this Agreement and the Related Agreements, including
satisfaction (but not waiver) of all of the conditions precedent set forth in
Sections 7 and 8 to Seller’s or Purchaser’s obligations under this Agreement to
the extent that the Party’s action or inaction can control or influence the
satisfaction (but not waiver) of such conditions. Further, Seller and Purchaser
shall use their respective reasonable best efforts to obtain and shall cooperate
with each other and their respective Affiliates and Advisors to obtain all
consents, waivers, approvals, authorizations and notices to or from Persons,
other than Governmental Authorities, which are necessary for Seller and
Purchaser, respectively, to consummate the transactions contemplated herein or
for Purchaser to obtain the rights and benefits of the Material Agreements or
other material assets of the Company from and after the Effective Time,
including those set forth in Schedule 3.4(b).
 
-36-

--------------------------------------------------------------------------------


 
5.6 Confidentiality. The Parties shall, and shall cause their respective
Affiliates and Advisors to comply in all respects with the terms of that certain
Confidentiality Agreement, dated as of July 26, 2007, by and between the
Purchaser and the Seller.
 
5.7 Required Governmental Approvals.
 
(a) Except as provided in Section 5.7(c), each of the Parties, as promptly as
reasonably practicable after the date of execution of this Agreement and to the
extent that such Party’s action or inaction is required or necessary to procure,
or may otherwise control or influence the procurement of, such Governmental
Authorizations, shall give any notices to, make any filings with, and use its
reasonable best efforts to obtain any Governmental Authorizations that are
necessary or required to be given, made or obtained by Law or in connection with
the Sale and the consummation of all other transactions contemplated by this
Agreement and any Related Agreement, including those required by the OIR, AHCA,
CMS, and any Governmental, Authority of a jurisdiction wherein the Company is
engaged in Business.
 
(b) The Parties shall cooperate with each other and their respective Affiliates
and Advisors to obtain all Governmental Authorizations necessary or required to
carry out the transactions contemplated by this Agreement, including all
Governmental Authorizations required by the OIR, AHCA or CMS, and all other
Governmental Authorizations that Purchaser reasonably deems necessary or
appropriate. Each Party will provide and the Seller will cause the Company to
provide such other information and communications to Governmental Authorities as
the other Party or such authorities may reasonably request. The Parties hereto
will not take any action that will have the effect of delaying, impairing or
impeding the receipt of any required approvals and shall promptly respond to any
requests for additional information from any Governmental Authority or filings
in respect thereof.
 
(c) Notwithstanding anything in this Agreement to the contrary, neither
Purchaser nor any Affiliate of Purchaser shall have any obligation to sell,
divest, or otherwise dispose of any of its or their assets or businesses, or to
otherwise take action that would be materially adverse to its or their
businesses, assets, financial condition or operations, (i) to remove any
condition to the Purchaser’s receipt of a Governmental Authorization necessary
or required for the consummation of the transactions contemplated by this
Agreement or any Related Agreement, or (ii) to avoid the entry of, or to effect
the dissolution of, any Order in any Proceeding, that would otherwise have the
effect of preventing or materially delaying the consummation of the transactions
contemplated by this Agreement or any Related Agreement.
 
5.8 Transactions with Affiliates. At or prior to the Closing, (i) Seller shall
cause the Company to terminate all Contracts, transactions and other
arrangements with Seller and its Affiliates, other than the MHP Provider
Agreements and any Contract that is otherwise identified in Schedule 5.8, at no
cost or expense to the Company or Purchaser, and (ii) Seller shall use its
reasonable best efforts to secure the full release of the Company and Purchaser
from all Liabilities arising under or in connection with any such Contract or
arrangement terminated in accordance with this Section 5.8. In addition, except
as set forth in Schedule 5.8, or for those payables and receivables included in
the determination of the Closing Net Equity, all intercompany payables and
receivables between the Company and Seller, or any Affiliate of Seller, shall be
fully collected and discharged or paid (as applicable) at or prior to the
Closing.
 
-37-

--------------------------------------------------------------------------------


 
5.9 Certain Notifications Required. During the period commencing on the
Effective Date and ending on the earlier of the Closing Date or the earlier
termination of this Agreement, Seller shall give prompt notice in writing to
Purchaser of: (i) any information that to its Knowledge indicates that any
representation or warranty of Seller contained in this Agreement was not true
and correct in all material respects as of the Effective Date or will not be
true and correct in all material respects as of the Closing Date as though made
on such date; (ii) the occurrence of any event that, to its Knowledge, will
result, or is likely to result, in the failure of a condition in Section 8; and
(iii) any fact, condition or change that Seller reasonably believes,
individually or in the aggregate, has resulted or is reasonably likely to result
in a Material Adverse Effect. Except as provided in the next sentence, no notice
of the type described above by Seller to Purchaser shall be deemed to affect or
diminish Seller’s representations or warranties set forth in this Agreement, to
amend or supplement Seller’s disclosure schedules to this Agreement, or to
affect or diminish the remedies and indemnities available to Purchaser or any
other Purchaser Indemnified Parties in this Agreement. Notwithstanding the
immediately preceding sentence, if Seller in good faith gives Purchaser specific
notice (“MAE Notice”) of facts or circumstances that, individually or together
with other facts or circumstances previously disclosed to Purchaser in a MAE
Notice, have the effect that: (i) to its Knowledge, Seller cannot certify at
Closing that its representations and warranties are true and correct as of the
Closing Date in accordance with Section 8.5; (ii) it reasonably believes that
the condition to closing set forth in Section 8.5 has failed, as there has
occurred a Material Adverse Effect; and (iii) that Purchaser has the right to
terminate this Agreement as a consequence thereof absent waiver of the condition
to Closing by Purchaser, then Purchaser, if it does not terminate this Agreement
within ten (10) Business Days after delivery of such MAE Notice or it otherwise
elects to close the transactions contemplated by this Agreement in spite of such
MAE Notice, shall be deemed to have accepted such MAE Notice as an amendment
and/or supplement to Seller’s disclosure schedules and to have waived all rights
to seek indemnification and further recourse specifically with respect thereto.
Each time after a MAE Notice that Seller shall make an additional disclosure to
Purchaser as required by this Section 5.9, Purchaser shall be afforded a period
of ten (10) Business Days to evaluate the cumulative effect of such disclosure
together with all previous disclosures, including the MAE Notice, and may elect
to terminate this Agreement and not close the transactions provided for herein,
failing which, it shall be deemed to have accepted such disclosure as an
amendment and/or supplement to Seller’s disclosure schedules and to have waived
all rights to seek indemnification and further recourse specifically with
respect thereto.
 
5.10 Insurance. Seller shall use commercially reasonable efforts to procure an
extension or “tail” to the Company’s existing Errors and Omissions Liability
Coverage Policy with The Camden Fire Insurance Association (OneBeacon), Policy
No. MCP-2582-08, which policy (as so extended) shall cover, for a period of
three (3) years after the Closing Date, errors and omissions that occurred prior
to the Closing Date; it being understood that the costs of such extensions shall
be paid by Seller. Purchaser shall cooperate with Seller and its Affiliates,
representatives and attorneys in Seller’s efforts to obtain such extension.
 
-38-

--------------------------------------------------------------------------------




6. Post-Closing Covenants.
 
6.1 Non-solicitation. As an inducement to Purchaser to enter into this Agreement
and to consummate the transactions contemplated hereby, from the Effective Date
until the second anniversary of the Effective Time, Seller shall not, and shall
not cause or permit any of its Subsidiaries to, hire any individual who is an
employee of the Company without the prior written consent of Purchaser;
provided, that the foregoing non-solicitation covenant shall not: (i) apply to
those individuals who have been asked to resign or are terminated in connection
with the consummation of the transactions provided for herein; (ii) prohibit any
Seller or any of its Subsidiaries from hiring any such employee whose employment
has been terminated by the Company after the Effective Time; or (iii) prohibit
the hiring of an individual who applies for a job advertised in a publication or
trade or general circular or on an internet website and who was not otherwise
encouraged or directly enticed by Seller or its respective Affiliates to make
such application.
 
6.2 Non-competition; Non-solicitation of Members or Providers.
 
(a) As an inducement to Purchaser to enter into this Agreement and to consummate
the transactions contemplated hereby, from the Closing Date until the fifth
anniversary of the Closing Date, Seller shall not, and shall not cause or permit
any of its Subsidiaries to, anywhere within the State of Florida, directly or
indirectly: (i) own, operate or engage in any business, including any managed
care business or health insurance business, which provides products or services
or engages in businesses or operations that are in competition with the
products, services, Business or operations of the Company, including without
limitation, in the business or operations of owing, managing or operating a
Medicare Advantage plan or program, a Medicare Advantage Prescription Drug plan
or program, or a risk based business that contracts with CMS, or its successor,
to provide Medicare Part A and/or Medicare Part B entitlements, whether as a
HMO, POS plan or product, PPO or Provider Sponsored Organization (each a
“Competitive Business Activity”); (ii) become an agent or consultant of any
Competitive Business Activity; or (iii) obtain or hold an interest in any such
Competitive Business Activity as a partner, joint venturer, shareholder, member
or investor; provided, however, that the ownership of not more than five percent
(5%) of the securities of a publicly traded entity engaged in a Competitive
Business Activity shall not itself be deemed to be a violation of this Section
6.
 
(b) Without Purchaser’s prior written consent, Seller shall not, and shall not
cause or permit any of its Subsidiaries to, for a period of five (5) years from
and after the Closing Date, individually or on behalf of any other Person,
directly or indirectly, solicit, induce, or attempt to persuade any Member, or
any provider subject to an existing Provider Contract of the Company, to
terminate or fail to renew its enrollment with the Company or any Affiliate of
the Company, or to enroll or contract with a Person other than the Company or an
Affiliate of the Company.
 
(c) The foregoing covenants furnished under this Section 6.2 shall not, in any
way, restrict or limit Seller or its Affiliates from entering into a Contract
with a payor (e.g. an insurer or HMO or ERISA plan) pursuant to which Seller or
its Affiliates undertakes to provide physician network services or other
physician services to or on behalf of the individuals covered by such payor in
the State of Florida.
 
-39-

--------------------------------------------------------------------------------


 
(d) All time periods referenced in this Agreement shall be computed by excluding
from such computation any time during which Seller or any of its Affiliates is
in violation of any provision of this Section 6.2 and any time during which
there is pending in any court of competent jurisdiction any Action (including
any appeal from any final judgment) brought by any Person, whether or not a
Party to this Agreement, in which Action Purchaser seeks to enforce the
agreements and covenants in this Section 6.2 or in which any Person contests the
validity of such agreements and covenants or their enforceability or seeks to
avoid their performance or enforcement.
 
(e) Seller acknowledges that the type and period of restriction imposed in the
provisions of this Section 6.2 are fair and reasonable and are reasonably
required for the protection of Purchaser. If any of the covenants in this
Section 6.2 are construed to be invalid or unenforceable, that construction
shall not affect the remainder of the covenants contained in this Section 6.2,
which shall be given full effect without regard to the invalid portions. If any
of the covenants contained in this Section 6.2 are held to be unenforceable
because of the duration of the covenant or the area covered by the covenant, a
court of competent jurisdiction shall have the power to amend the duration or
areas covered and, in its amended form, the provisions shall then be
enforceable.
 
(f) If either Seller or any of its Subsidiaries commits a breach, or are about
to commit a breach, of any of the provisions of this Section 6.2, Purchaser
shall have the right to have the provisions of this Section 6.2 specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any breach or threatened breach of this Section 6.2 may cause
irreparable injury to the non-breaching Party and that money damages may not
provide an adequate remedy to Purchaser.
 
(g) In the event that on or prior to the fifth anniversary of the Closing Date,
Purchaser and/or its Affiliates terminates that Independent Practice Association
Participation Agreement, dated of even date herewith (the “IPA Agreement”), for
any reason other than a reason set forth in Section 6.3 or Section 6.4 of the
IPA Agreement, the provisions of this Section 6.2 shall automatically terminate
and have no further force and effect.
 
(h) As an additional inducement to Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, at or prior to the Closing,
Seller shall cause the executives of Seller identified on Schedule 6.2(h) to
execute and deliver to Purchaser an Agreement Not to Compete or Solicit in the
form of Exhibit D attached hereto.
 
6.3 Employee Matters.
 
(a) Seller will cause the Company to furnish to Purchaser an updated employee
list, containing all the information as required by Section 3.21(a), as of a
date no more than fifteen Business Days prior to the Closing Date. Purchaser
shall use commercially reasonable efforts to continue the employment of the
employees of the Company who can be accommodated and who meet the normal
employment eligibility requirements that Purchaser enforces with respect to its
employees. Any continuation of employment of the employees of the Company shall
be on such terms and conditions as Purchaser in its sole discretion determines
to be appropriate, and without guarantee that any such employee shall receive an
offer of employment for the same or similar position that he currently holds, or
for the wages and benefits that he currently receives. It is understood and
agreed that any continued employment by an employee of the Company is “at will”
and may be terminated by Purchaser at any time for any reason (subject to any
written commitments to the contrary made by Purchaser and applicable Laws).
Nothing in this Agreement shall be deemed to prevent or restrict in any way the
right of Purchaser or the Company, post-closing, to terminate, reassign, promote
or demote any of the continued employees after the Closing or to change
adversely or favorably the title, powers, duties, responsibilities, functions,
locations, salaries, other compensation or terms or conditions of employment of
any such employees. Seller shall amend the Metropolitan Health Networks 401(k)
Plan, effective prior to the Closing Date, to provide that the Company's
employees no longer shall be eligible to participate in such retirement plan
from and after the Effective Time. Prior to the Closing Date, Seller shall
furnish to Purchaser a copy of such amendment to the Metropolitan Health
Networks 401(k) Plan, along with appropriate resolutions of Seller and the
Company authorizing and adopting such amendment. Purchaser agrees that the
Company employees whose employment continues from and after the Effective Time
shall be eligible to participate in the Humana Retirement and Savings Plan from
and after the Effective Time, subject to the terms and conditions of such
retirement plan. The Humana Retirement and Savings Plan, however, will not
accept any direct transfer or direct rollover of account balances from the
Metropolitan Health Networks 401(k) Plan.
 
-40-

--------------------------------------------------------------------------------


 
(b) No later than ten Business Days prior to the Closing Date, Purchaser shall
provide to Seller and the Company a list of all employees of the Company whose
employment with the Company, as determined by Purchaser in its sole discretion,
shall cease from and after the Closing (such list to be attached hereto and
incorporated herein as Schedule 6.3(b)). Effective as of the Closing, any and
all future rights, obligations and/or Liabilities in connection with the
employment of such employees, if any, shall be transferred to Seller from the
Company, and Seller shall accept such transfer and assume from the Company full
and complete responsibility for all such future rights, obligations or
Liabilities held by or owed to such employees from the Company, including
continued employment obligations, any payment obligations associated with
employment, any severance or change of control payments or bonuses, or similar
compensatory arrangements or termination payment obligations, which are payable
to such employees. Except as provided in this Section 6.3(b) below or in Section
6.3(c) below, Seller shall have no responsibility for any rights or Liabilities
held by or owed to any employees of the Company that are not listed on Schedule
6.3(b). With respect to any “M&A qualified beneficiary” of Seller or the Company
within the meaning of Treas. Reg. § 4980B-9 Q&A 4, continuation coverage under
COBRA shall be furnished under the Seller's group health plan. In the event of
any corporate reorganization or sale of assets or stock of Seller prior to
Seller’s fulfillment of its COBRA obligations to any M&A qualified beneficiaries
hereunder, Seller shall require, as a condition of any such transaction, that
the transferee(s) of any stock or assets assume and fulfill the remaining COBRA
obligations to M&A qualified beneficiaries.
 
(c) For those employees of the Company under a written employment Contract with
the Company, who the Purchaser desires to continue their employment with the
Company after the Closing but requires that their written Contract be terminated
at or prior to the Effective Time, all of whom are identified on Schedule 6.3(c)
attached hereto, Seller shall assume from the Company full and complete
responsibility for all additional obligations or Liabilities (i) which Seller or
the Company agrees to pay to induce such employees to terminate their employment
Contracts with the Company and become at-will employees of the Company at or
prior to the Effective Time or (ii) which are contractual commitments made to
such employees of the Company that survive the termination of their Contracts
and are not waived by such employees or cannot be waived by such employees under
applicable Law. If, following the Closing, Purchaser or the Company terminates
any employees listed on Schedule 6.3(c) hereto, Purchaser shall have full and
complete responsibility for all rights or Liabilities held by or owed to such
employees from the Company under the terms and conditions for continuation of
their employment put into effect by Purchaser following the Closing, including,
as applicable, continued employment obligations, any payment obligations
associated with their post-Closing employment, any severance or change of
control payments or bonuses, or similar compensatory arrangements or termination
payment obligations, which are payable to such employees under Purchaser’s
policies, terms and conditions of employment.
 
-41-

--------------------------------------------------------------------------------


 
6.4 Use of Name and Trademarks. 
 
(a) No more than thirty (30) days following the Effective Time, if permitted by
the OIR (or as soon thereafter as the OIR permits), Purchaser shall take all
action necessary to change the legal name of the Company such that it does not
contain the words “Metcare” or abbreviations or variations thereof, and, except
as provided below, to cease using the name “Metcare” or any other names or
symbols or abbreviations thereof or service marks, symbols or logos related
thereto, or any promotional material, stationery, supplies or other items of
inventory bearing either such names, symbols or abbreviations or variations
thereof; provided, that the Company may maintain a fictitious name filing with
the Florida Secretary of State for the use of the name “Metcare” for the uses
specifically authorized by Seller below. Prior to the Closing, Seller shall take
all action as may be required to insure that the Company will have, from and
after the Effective Time, the full, absolute and unrestricted right and
authority to use the “AdvantageCare” name.
 
(b) The Company shall be permitted to use in its Ordinary Course of Business,
consistent with past practice, the Company’s signs and brochures, stationery,
letterhead, business cards and other comparable supplies in existence as of the
Closing Date, even if they include the names, symbols, logos and marks otherwise
prohibited by Section 6.4(a), up to and including December 31, 2009. Purchaser
and the Company may use any preexisting summary of benefit documents, plan
descriptions or similar forms or documents, even if they include the names,
symbols, logos and marks otherwise prohibited by Section 6.4(a), up to and
including December 31, 2009, or such longer period reasonably acceptable to
Seller.
 
(c) Through December 31, 2009, the Company shall be permitted to communicate or
correspond with existing or potential customers or insureds, beneficiaries or
network providers using the names and other symbols, logos and marks otherwise
prohibited by Section 6.4(a), provided that (i) Purchaser uses reasonable
commercial efforts to inform such parties that the Company is now Affiliated
with Purchaser and not with Seller, and (ii) Purchaser shall not use the names,
symbols, logos and marks prohibited by Section 6.4(a) in any general or targeted
advertising or solicitation without the prior written consent of Seller, which
consent is not to be unreasonably withheld, conditioned or delayed by Seller.
 
(d) The Company shall have the right to provide membership cards and enrollment
kits to any Persons who enroll or re-enroll during calendar year 2009, and such
customers or insureds of the Company shall be permitted to use such cards until
replacement cards are issued by the Company on the next subsequent renewal date.
 
-42-

--------------------------------------------------------------------------------


 
(e) Promptly following the Closing Date, Purchaser and Seller shall cooperate in
preparing a written communication to be mailed to all customers or insureds,
vendors and others with whom the Company does business advising of the
transaction.
 
(f) Seller and Purchaser acknowledge that the computer operating systems used by
Purchaser and the Company may be either incompatible or incapable of being
integrated in a manner to allow for the orderly transition and transfer of
membership and provider information and data from the Company’s current
operating system to the Purchaser’s operating system to be utilized by the
Company after the Closing. Seller and Purchaser further agree that the inability
to reconcile the two operating systems would impose an unreasonable burden on
Purchaser if Purchaser was required to cease utilizing the Metcare name in
connection with any explanation of benefits reports or other routine
communications with customers or insureds of the Company who are enrolled for
the calendar year 2009 (and any prior calendar year) (the “Routine
Communications”). Each of the Parties agree to use commercially reasonable
efforts, during the period from the date of this Agreement through the Closing
Date, to reconcile the differences in the operating systems to allow for Routine
Communications to be made to the customers and insureds in a manner consistent
with Section 6.4(a) through 6.4(e) above. As of the Closing Date, if Purchaser
determines in its reasonable discretion that the systems cannot be reconciled
successfully without unreasonable allocation of resources, cost or expense to
Purchaser, Purchaser may use the Metcare name for Routine Communications through
December 31, 2010.
 
6.5 Tax Matters.
 
(a) Seller shall prepare and file or otherwise furnish in proper form to the
appropriate Governmental Authority, or cause to be prepared and filed or so
furnished in a timely manner (taking into account timely and valid extensions),
all Tax Returns relating to Company which are required to be filed on or prior
to the Effective Time and all Tax Returns with respect to the Company which are
required to be filed on a combined, consolidated, unitary or similar group basis
for any tax period of the Company that ends on or before the Effective Time.
Purchaser shall prepare and file or otherwise furnish in proper form to the
appropriate Governmental Authority, or cause to be prepared and filed or so
furnished in a timely manner (taking into account timely and valid extensions),
all other Tax Returns relating to Company which are required to be filed after
the Closing Date.  With regards to any Income Tax Returns relating to
Pre-Closing Tax Periods that are due following the Closing, which are not
required to be filed on a combined, consolidate, unitary or similar group basis,
Purchaser shall have control of the content, manner and timing of the
preparation and filing of such Income Tax Returns with the appropriate
Governmental Authority. Any disputes relating to the Taxes due and owing for any
Pre-Closing Tax Period, including any Straddle Period Taxes, shall be reconciled
by the parties in the determination of the Closing Net Equity and the Net Equity
Adjustment Amount.
 
(b) Seller shall not amend any combined, consolidated, unitary or similar group
Tax Return for any Pre-Closing Tax Period in a manner that negatively impacts
the Company for any Post-Closing Tax Period, without the prior consent of
Purchaser.
 
-43-

--------------------------------------------------------------------------------


 
(c) If, subsequent to the Closing, Purchaser or Company receives notice of any
audit, examination or other proceeding relating to any Tax Return filed by
Company (a “Tax Audit”) with respect to any Tax Return for a any Pre-Closing Tax
Period, then within ten (10) Business Days after receipt of such notice,
Purchaser shall notify Seller of such notice.
 
(1) Seller shall have the right to control the conduct and resolution of such
Tax Audit (other than a Tax Audit of a Tax Return for a Straddle Period),
provided, however, that if any of the issues raised in such Tax Audit could have
an impact on Taxes of Company for a Post-Closing Tax Period, or any tax
accounting method or position taken on a Tax Return in any Post-Closing Tax
Period, then Seller shall afford Purchaser the opportunity to control jointly
the conduct and resolution of the portion of such Tax Audit which could have an
impact on Taxes of Company in any Post-Closing Tax Period. If Seller shall have
the right to control the conduct and resolution of a Tax Audit but elects not to
do so, then Purchaser shall have the right to control the conduct and resolution
of such Tax Audit. Each party shall bear its own costs for participating in such
Tax Audit.
 
(2) Purchaser shall control the conduct and resolution of any Tax Audit of
Straddle Period Taxes, and the resolution of such Tax Audit shall be at
Purchaser’s sole risk or for Purchaser’s sole benefit. The costs of such Tax
Audit shall be borne exclusively by Purchaser.
 
(d) Following the Closing Date, Seller, on the one hand, and Purchaser and
Company, on the other hand, shall (and shall cause their respective Affiliates
to):
 
(1) cooperate fully in responding to any inquiries from or preparing for any
audits of, or disputes with taxing authorities regarding, any Taxes or Tax
Returns of Company;
 
(2) make available to the other Party or parties, as the case may be, as
reasonably requested, all information in its possession relating to the Company
and its Subsidiaries which may be relevant to any Tax Return, Tax claim or
assessment or to any taxing authority as reasonably requested by Seller or
Company; and
 
(3) timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to, Taxes.
 
(e) Unless otherwise required by a final determination of a Governmental
Authority, the Parties shall treat all payments made pursuant to this Agreement
after the Closing as adjustments to the Purchase Price, except to the extent any
such payment is classified as interest under applicable Tax law.
 
6.6 IT Transition Costs. During the period commencing at the Effective Time and
expiring on the first day of the month (the “Transition Date”) following the
date that Purchaser provides Seller with written notice that it has ceased using
the information technology systems provided to the Company by HF Administrative
Services, Inc. (“HealthFirst”) for the processing of new claims and the
processing of new members, Purchaser shall be responsible for the timely payment
of all fees and expenses due HealthFirst under the Administrative Services
Agreement between HealthFirst and the Company (the “HealthFirst Agreement”).
Commencing on the Transition Date until the termination of such HealthFirst
Agreement in accordance with its terms, Seller shall be responsible for the
timely payment of the minimum monthly fees and expenses due HealthFirst under
the HealthFirst Agreement and Purchaser shall be responsible for all incremental
fees and expenses due HealthFirst under the HealthFirst Agreement.
 
-44-

--------------------------------------------------------------------------------


 
7. Conditions Precedent to Obligations of Seller. Seller’s obligation to
consummate the Sale and the other transactions contemplated by this Agreement
shall be subject to the satisfaction of each of the following conditions on or
prior to the Closing Date unless specifically waived in writing by Seller in
whole or in part at or prior to the Closing:
 
7.1 Unfavorable Action or Proceeding. On the Closing Date, no Orders of any
Governmental Authority shall be in effect that (i) prevent the consummation of
the Sale, or (ii) makes the consummation of the Sale illegal.
 
7.2 Performance of Covenants. Purchaser shall have in all material respects
performed or complied with each and all of the obligations, covenants,
agreements and conditions required to be performed or complied with by it on or
prior to the Closing Date, including but not limited to Section 2.11 (except to
the extent limited or qualified by materiality or Material Adverse Effect, in
which event such applicable obligations, covenants, agreements and conditions
shall have been performed or complied with in all respects in accordance with
the terms of the applicable obligations, covenants, agreements and conditions).
 
7.3 Governmental Authorizations. Seller and Purchaser shall have obtained all
material Governmental Authorizations from Governmental Authorities that are
necessary or required for completion of the transactions contemplated by this
Agreement and any Related Agreement.
 
7.4 Seller Third Party Consents. Seller and Purchaser shall have obtained any
and all consents, waivers, approvals, authorizations and notices from Persons,
other than Governmental Authorities, which are necessary for Seller and
Purchaser to consummate the transactions contemplated herein, including those
listed in Schedule 3.4(b), but excepting any such consents, waivers, approvals,
authorizations and notices if the failure to obtain the same, individually or in
the aggregate, would not materially negatively impact Purchaser’s or Seller’s
ability to consummate this Agreement and the transactions contemplated hereby
(“Seller Third Party Consents”).
 
7.5 Purchase Price. Seller shall have received the Preliminary Purchase Price in
accordance with Section 2.2.
 
7.6 Warranties True and Correct. The representations and warranties of Purchaser
set forth in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and shall be true and correct in all material
respects at and as of the Closing Date as though made on and as of the Closing
Date, except for (i) those representations and warranties which refer to facts
existing at a specific date which shall be true and correct in all material
respects as of such date, and (ii) those representations and warranties that are
modified or limited in any respect by a standard of materiality shall be true
and correct in all respects as of the date hereof and the Closing Date as though
made on such date.
 
-45-

--------------------------------------------------------------------------------


 
7.7 MHP Provider Agreement. At or before the Closing, the MHP Provider
Agreements shall have been executed and delivered by MetCare of Florida, Inc.,
the Company and all of their respective Affiliates and other Persons who are
referenced as a party to such MHP Provider Agreements.
 
7.8 Bring Down. Purchaser shall have delivered to Seller a certificate, dated as
of the Closing Date, duly executed by its Chief Executive Officer, certifying
compliance with the conditions specified above in Sections 7.2 and 7.6 (the
“Purchaser Officer’s Certificate”).
 
8. Conditions Precedent to Obligations of Purchaser. Purchaser’s obligation to
consummate the Sale and the transactions contemplated by this Agreement shall be
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date unless specifically waived in writing by Purchaser in whole or
in part at or prior to the Closing.
 
8.1 Unfavorable Action or Proceeding. On the Closing Date, no Orders of any
Governmental Authority shall be in effect that: (i) prevent the consummation of
the Sale; (ii) makes the consummation of the Sale illegal; or (iii) require as a
condition to the receipt of the consent, authorization or approval by such
Governmental Authority, that Purchaser or any of its Affiliates must sell,
divest or materially modify any existing line of business or any material
portion thereof.
 
8.2 Performance of Covenants. Seller shall have in all material respects
performed or complied with each and all of the obligations, covenants,
agreements and conditions required to be performed or complied with by Seller on
or prior to the Closing Date , including but not limited to Section 2.10,
(except to the extent limited or qualified by materiality or Material Adverse
Effect, in which event such applicable obligations, covenants, agreements and
conditions shall have been performed or complied with in all respects in
accordance with the terms of the applicable obligations, covenants, agreements
and conditions).
 
8.3 Governmental Authorizations. Seller and Purchaser shall have obtained all
Governmental Authorizations from Governmental Authorities that are necessary or
required for completion of the transactions contemplated by this Agreement and
any Related Agreement.
 
8.4 Purchaser Third Party Consents. Purchaser and Seller shall have obtained any
and all consents, waivers, approvals, authorizations and notices from Persons,
other than Governmental Authorities, which are listed on Schedule 8.4, and shall
have obtained any and all such other consents, waivers, approvals,
authorizations and notices from Persons, other than Governmental Authorities,
which are necessary for Purchaser and Seller to consummate the transactions
contemplated herein but excepting such consents, waivers, approvals,
authorizations and notices if the failure to obtain the same, individually or in
the aggregate, would not have a Material Adverse Effect on the Company or
otherwise materially negatively impact Purchaser’s or Seller’s ability to
consummate this Agreement and the transactions contemplated hereby
(“Purchaser Third Party Consents”).
 
-46-

--------------------------------------------------------------------------------


 
8.5 Representations and Warranties True and Correct. The representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects as of the date of this Agreement and shall be true and
correct in all material respects as of the Closing Date, as though made on such
date, except for (i) those representations and warranties which refer to facts
existing at a specific date, which shall be true and correct as of such date and
(ii) those representations and warranties that are modified or limited in any
respect by a standard of materiality shall be true and correct in all respects
as of the date hereof and the Closing Date as though made on such date;
provided, that this condition to Closing shall be deemed satisfied, without
prejudice to the right of Purchaser, or any Purchaser Indemnified Parties, to
seek indemnification for any such breach, if Seller has breached a
representation or warranty, which individually or together with all other facts,
events or circumstances inconsistent with any representation or warranty
contained in this Agreement, has not had, or would not reasonably be expected to
result in, a Material Adverse Effect, or violate any Law.
 
8.6 Bring Down. The Chief Executive Officer of Seller shall have delivered to
Purchaser a certificate, dated as of the Closing Date, to the effect that each
of the conditions specified above in Sections 8.2 and 8.5 has been satisfied
(the “Seller Officer’s Certificate”). 
 
8.7 MHP Provider Agreement. At or before the Closing, the MHP Provider
Agreements shall have been executed and delivered by MetCare of Florida, Inc.,
the Company and all of their respective Affiliates and other Persons who are
referenced as a party to such MHP Provider Agreements.
 
8.8 Material Adverse Effect. There shall not have occurred a Material Adverse
Effect which has not been waived, or deemed to have been waived, by Purchaser in
accordance with the terms of Section 5.9.
 
9. Termination.
 
9.1 Termination. This Agreement may be terminated at any time prior to Closing:
 
(a) by the mutual written consent of Seller and Purchaser;
 
(b) by Purchaser, pursuant to Section 5.9; or by Purchaser if any of the
conditions in Section 8 have not been satisfied as of October 31, 2008 (the
“Termination Date”) or if satisfaction of any condition in Section 8 is or
becomes impossible and Purchaser has not waived such condition in writing on or
before the Termination Date (provided that the failure to satisfy the applicable
condition or conditions has occurred by reason other than through the failure of
Purchaser to comply with its obligations under this Agreement); or
 
(c) by Seller, if any of the conditions in Section 7 have not been satisfied as
of the Termination Date or if satisfaction of any such condition in Section 7 is
or becomes impossible and Seller has not waived such condition in writing on or
before the Termination Date (provided that the failure to satisfy the applicable
condition or conditions has occurred by reason other than through the failure of
Seller to comply with its obligations under this Agreement).
 
-47-

--------------------------------------------------------------------------------


 
9.2 Termination Consequences. If this Agreement is terminated pursuant to
Section 9.1: (i) all further obligations of the Parties under this Agreement
shall terminate, except that Sections 5.6, 11.3, 11.8 and 11.11, and this
Section 9.2, shall survive; (ii) each Party shall pay the costs and expenses
incurred by it in connection with this Agreement; and (iii) nothing shall
prevent any Party hereto from pursuing any of its legal rights or remedies that
may be available to such Party by Law or in equity against any other Party to
this Agreement (including the rights of any non-breaching Party to this
Agreement to pursue its legal rights or remedies against any breaching Party
pursuant to this Agreement or otherwise).
 
10. Survival and Indemnification.
 
10.1 Survival; Claims for Indemnification.
 
(a) Except as expressly set forth in this Agreement to the contrary, all
representations and warranties of Purchaser and Seller, respectively, contained
in this Agreement or in any Related Agreement, and as restated in any
certificates delivered at the Closing in connection with this Agreement, shall
be deemed to be material and to have been relied upon by Purchaser (with respect
to the representations and warranties of Seller), and Seller (with respect to
the representations and warranties of Purchaser), respectively, and shall
survive the Closing, and any claims under Section 10.2 below shall survive the
Closing, and continue to be fully effective and enforceable following the
Effective Time, for twenty four (24) months, and shall thereafter be of no
further force and effect; provided: (i) that the representations and warranties
set forth in Sections 3.1, 3.2, 3.4(a)(i), 3.5, 3.11, 4.1, 4.2, and 4.4(i), and
the time period for making any claim under Section 10.2 in respect thereof
(collectively, the “Transactional Representations and Warranties”), shall
survive the Closing and shall not expire; (ii) that the representations and
warranties set forth in Sections 3.14 and 3.23, and the time period for making
any claim under Section 10.2 in respect thereof, shall survive the Closing and
shall not expire until the 60th day following the date that the applicable
statutes of limitations period with respect to the matters covered by such
representations and warranties shall have expired; (iii) there shall be no time
limitation for bringing any claim under subclauses (iv), (vi) or (vii) of
Section 10.2(a); and (iv) there shall be no time limit for the bringing of any
claim or Action to recover any Loss that resulted from any fraudulent acts;
provided, further, that if there is an outstanding notice of a claim at the end
of any such period of survival of the representations and warranties, or
indemnities, set forth above, and such notice was given in compliance with the
terms of Section 10.3, such applicable period shall not end in respect of such
claim until such claim is finally resolved. Except as expressly set forth in
this Agreement, all covenants made by the Parties herein shall continue to be
enforceable following the Closing Date in accordance with their terms.
 
(b) Except as set forth in Section 5.9, each Party to this Agreement shall have
the right to make a claim for indemnification under this Section 10 irrespective
of any such Party’s obligation to close the transactions provided for herein or
any investigation conducted with respect to, or any Knowledge acquired at any
time with respect to, the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or obligation. Except as set forth in Section
5.9, the waiver of any condition to Closing based on the accuracy of any
representation or warranty or on the performance of or compliance with any
covenant or obligation, shall not affect the right to indemnification or other
remedy based on any misrepresentation, breach or nonperformance of any such
representation, warranty, covenant, and obligation.
 
-48-

--------------------------------------------------------------------------------


 
10.2 Indemnification.
 
(a) Subject to the limitations set forth in this Section 10, Seller shall
indemnify, defend and hold harmless Purchaser and Purchaser’s directors,
officers, employees, agents, Affiliates and assigns (collectively, the
“Purchaser Indemnified Parties”) from, against and in respect of any claim,
demand, judgment, loss, liability, Proceeding, assessment, penalty, fee, fine,
cost, damage or expense (including reasonable fees, disbursements and expenses
of attorneys, accountants and other professional advisors) (collectively,
“Losses” and individually a “Loss”) which any of the Purchaser Indemnified
Parties shall suffer, sustain or become subject to by virtue of or which arise
out of or result from: (i) any breach of, or inaccuracy in, the representations
and warranties of the Seller set forth in this Agreement, in each circumstance
without regard to any materiality or Material Adverse Effect qualifications
contained therein for purposes of determining the amount of any Losses (but not
for purposes of determining any breach or misrepresentation thereof); (ii) any
breach by the Seller of its or their covenants contained in this Agreement or
any Related Agreement which are to be performed prior to the Effective Time;
(iii) any breach by the Seller of its covenants contained in this Agreement or
any Related Agreement which are to be performed after the Effective Time; (iv)
except to the extent accrued on the books and records of the Company as of the
Effective Time or in connection with the computation of the Net Equity
Adjustment Amount, any Pre-Closing Taxes; (v) the failure of the Company to
timely file a Corrective Action Plan pursuant to Rule 69)-191.076; (vi) any
Action or Proceeding disclosed, or which should have been disclosed, in Schedule
3.12 (collectively, the “Specified Proceedings”); or (vii) failure of the
incorporator of the Company, Seller or the Company, or Persons acting in
capacities as officers or directors of the Company prior to the date hereof, to
undertake or act in accordance with appropriate legal and corporate formalities
associated with (v) the due organization of the Company, (w) appointment of the
Company’s board of directors, (x) appointment of officers, (y) valid issuance of
shares under proper authority of a duly appointed board, and (z) other similar
transactions or actions taken for and on behalf of the Company where a claim is
made that the Company, prior to the Effective Time, did not have the requisite
power and authority to enter into such transactions or to take such actions.
Notwithstanding the foregoing, the Purchaser Indemnified Parties shall not be
entitled to indemnification under this Section 10.2(a) to the extent of the
amount of any Losses for which, in accordance with Section 2.5, the Parties have
taken such amount of such Losses into consideration in the determination of the
Closing Net Equity and the Net Equity Adjustment Amount. Any Loses payable in
accordance with this Section 10.2(a) shall bear interest from the date such Loss
is incurred until satisfaction, but excluding the date of payment, at the
Applicable Rate. Such interest shall be payable at the same time as the payment
to which it relates and shall be calculated daily on the basis of a year of
three hundred sixty five (365) days and the actual number of days elapsed
 
(b) Subject to the limitations set forth in Section 10 of this Agreement,
subsequent to the Effective Time, Purchaser shall indemnify, defend and hold
harmless Seller and its directors, officers, employees, agents, Affiliates and
assigns (the “Seller Indemnified Parties”) from, against and in respect of, any
Losses which any such Seller Indemnified Party shall suffer, sustain or become
subject to by virtue of or which arise out of or result from: (i) any breach of
Purchaser’s covenants, representations or warranties herein which are to be
performed after the Closing Date, in each case without regard to any materiality
or Material Adverse Effect qualifications contained therein for purposes of
determining the amount of any Losses (but not for purposes of determining any
breach or misrepresentation thereof); (ii) any breach by Purchaser of its
covenants contained in this Agreement or any Related Agreement which are to be
performed prior to the Effective Time; and (iii) any breach by Purchaser of its
covenants contained in this Agreement or any Related Agreement which are to be
performed after the Effective Time. Any Loses payable in accordance with this
Section 10.2(b) shall bear interest from the date such Loss is incurred until
satisfaction, but excluding the date of payment, at the Applicable Rate. Such
interest shall be payable at the same time as the payment to which it relates
and shall be calculated daily on the basis of a year of three hundred sixty five
(365) days and the actual number of days elapsed.
 
-49-

--------------------------------------------------------------------------------


 
(c) Notwithstanding anything contained in this Agreement to the contrary, the
Purchaser Indemnified Parties shall have no right to indemnification for any
Losses pursuant to Section 10.2(a) unless and until the aggregate amount of all
such Losses incurred by the Purchaser Indemnified Parties, exceeds One Hundred
Forty Thousand dollars ($140,000.00) (the “Basket Amount”), and then only to the
extent of such excess; provided, the foregoing limitation shall not apply with
respect to Losses arising from, in connection with, or relating to: (i) a breach
by the Seller of any representation or warranty contained in Sections 3.1
(Authorization), 3.2 (Binding Agreement), 3.4(a)(i) (No Violations), 3.5
(Capitalization), 3.11 (Title), 3.14 (Taxes), 3.23 (Employee Benefit Plans;
ERISA) and 3.32 (Broker’s Fees); (ii) the Seller’s breach of any covenant in
this Agreement or any other Related Agreement; and (iii) the indemnity for Taxes
and Specified Proceedings in accordance with the terms of subclauses (iv), (v),
(vi), and (vii), respectively, of Section 10.2(a). Similarly, notwithstanding
anything contained in this Agreement to the contrary, the Seller Indemnified
Parties shall have no right to indemnification for any Losses pursuant to
Section 10.2(b) unless and until the aggregate amount of all such Losses
incurred by the Seller Indemnified Parties exceeds the Basket Amount, and then
only to the extent of such excess; provided, the foregoing limitation shall not
apply with respect to Losses arising from, in connection with, or relating to:
(i) a breach by the Purchaser of any representation or warranty contained in
Sections 4.1 (Authorization), 4.2 (Binding Agreement), 4.4(i) (No Violation) and
4.7 (Brokers’ Fees); and (ii) the Purchaser’s breach of any covenant in this
Agreement or any other Related Agreement; and, provided further, that the
foregoing limitation shall not apply to the covenant of Purchaser to pay the
Purchase Price.
 
(d) Notwithstanding any other provision of this Agreement to the contrary, the
Purchaser Indemnified Parties’ right to indemnification for any Losses pursuant
to Section 10.2(a), shall not exceed Four Million Two Hundred Thousand dollars
($4,200,000.00) (the “Cap”); provided, however, the Cap shall not apply with
respect to Losses arising from, in connection with, or relating to any of the
following matters: (i) a breach by the Seller or of any representation or
warranty contained in Sections 3.1 (Authorization), 3.2 (Binding Agreement),
3.4(a)(i) (No Violations), 3.5 (Capitalization), 3.11 (Title) ), 3.14 (Taxes) ),
3.23 (Employee Benefit Plans; ERISA) and 3.32 (Broker’s Fees); (ii) a Seller’s
breach of any covenant in this Agreement or any other Related Agreement; and
(iii) the indemnity for Taxes and Specified Proceedings in accordance with the
terms of subclauses (iv), (v), (vi), and (vii), respectively, of Section
10.2(a). Similarly, notwithstanding any other provision of this Agreement to the
contrary, the Seller Indemnified Parties’ right to indemnification for any
Losses pursuant to Section 10.2(b), shall not exceed the Cap; provided, however,
the Cap shall not apply with respect to Losses arising from, in connection with,
or relating to any of the following matters: (i) a breach by the Purchaser of
any representation or warranty contained in Sections 4.1 (Authorization), 4.2
(Binding Agreement), 4.4(i) (No Violation) and 4.7 (Brokers’ Fees); and (ii) the
Purchaser’s breach of any covenant in this Agreement or any other Related;
provided, the foregoing limitation shall not apply to the covenant of Purchaser
to pay the Purchase Price.
 
-50-

--------------------------------------------------------------------------------


 
10.3 Claims.
 
(a) Promptly after the assertion by any third Person of any claim (a “Third
Party Claim”) against any Person entitled to indemnification under this Section
10 (the “Indemnitee”) that results or may result in the incurrence by such
Indemnitee of any Loss for which such Indemnitee would be entitled to
indemnification pursuant to this Agreement, such Indemnitee shall promptly
notify the parties from whom such indemnification could be sought (the
“Indemnitors”) of such Third Party Claim, in addition to the Escrow Agent;
provided, and notwithstanding anything to the contrary set forth herein, the
failure to give timely notice in accordance herewith shall not affect or limit
the Indemnitor’s obligations under Section 10.2 unless and only to the extent
such failure materially prejudiced the Indemnitor’s rights or interests. Any
Indemnitee shall have the right to employ separate counsel in any such Third
Party Claim and to participate in the defense thereof, but the fees and expenses
of such counsel shall not be an expense of the Indemnitor unless: (i) the
Indemnitor shall have failed, within a reasonable time after having been
notified by the Indemnitee of the existence of such Third Party Claim as
provided in the preceding sentence, to assume the defense of such Third Party
Claim; (ii) the employment of such counsel has been specifically authorized by
the Indemnitor in the case of all Third Party Claims with respect to which a
Purchaser Indemnified Party seeks indemnification under subsection 10.2(a)
above; or (iii) there is reasonably likely to exist a conflict of interest that
would make it inappropriate (in the judgment of the Indemnitee in its reasonable
discretion) for the same counsel to represent both the Indemnitee and
Indemnitor. If the Indemnitor assumes the defense of a Third Party Claim, it
will conduct the defense actively and diligently. The Indemnitor shall not,
without the Indemnitee’s prior written consent (not to be unreasonably
withheld), settle or compromise any Third Party Claim or consent to the entry of
any judgment with respect to any Third Party Claim, unless the settlement or
compromise requires solely the payment of monetary damages and the claimant or
plaintiff unconditionally releases the Indemnitee from all Liability with
respect to the Third Party Claim.
 
(b) In the event that the Indemnitor, within ten (10) days after notice from the
Indemnitee of any such Third Party Claim, does not assume the defense thereof,
the Indemnitee shall have the right to undertake the defense, compromise or
settlement of such action, claim or proceeding for the account of the
Indemnitor, subject to the right of the Indemnitor to assume thereafter the
defense of such action, claim or proceeding at any time prior to the settlement,
compromise or final determination thereof.
 
(c) If an Indemnitee determines in good faith that there is a reasonable
probability that any such Third Party Claim may adversely and materially affect
it or its Affiliates other than as a result of monetary damages for which it or
its Affiliates would be entitled to indemnification under this Agreement, such
Indemnitee may, at its sole cost and expense, by notice to the Indemnitor,
assume the exclusive right to defend, compromise or settle such Third Party
Claim, but as to Indemnitor’s obligation to the Indemnitee pursuant to this
Section 10 the Indemnitor will not be bound by any determination of such Third
Party Claim so defended or any compromise or settlement effected without its
consent (which may not be unreasonably withheld or delayed).
 
-51-

--------------------------------------------------------------------------------


 
(d) An Indemnitor assuming the defense of any Third Party Claim shall keep the
Indemnitee reasonably informed at all times of the progress and development of
Indemnitor’s defense of and compromise efforts related to such Third Party
Claim, and shall furnish the Indemnitee with copies of all relevant pleadings
and correspondence. In addition, Indemnitee and the Indemnitor shall cooperate
with each other, make available personnel for interviews, discovery and court
appearances, and make available to each other and their legal counsel and other
designated agents and representatives all available relevant records or other
materials required by them for their use in defending, compromising or
contesting any Third Party Claim.
 
(e) If the claim for Losses does not arise from a Third Party Claim (a
“Non-Third Party Claim”), the Indemnitor shall have thirty (30) days after
receipt of notice of such Non-Third Party Claim from the Indemnitee to object to
such claim by giving notice to the Indemnitee specifying the reasons for such
objection or objections. If the Indemnitor has not so objected to the Non-Third
Party Claim as of the close of business on such thirtieth (30th) day, the total
amount of the Non-Third Party Claim shall thereupon become chargeable to and
payable by the Indemnitor in accordance with the terms and conditions of this
Section. If the Indemnitor objects timely to the Non-Third Party Claim and the
Indemnitor and the Indemnitee(s) are unable to settle any such dispute, both
Persons shall have all rights and remedies at law or in equity, and either the
Indemnitor or any Indemnitee may commence an action or proceeding to resolve
such dispute and determine any amounts due hereunder from the Indemnitor.
 
10.4 Reduction for Insurance. The amount of any payment to any Indemnitee
pursuant to this Section 10 shall be reduced by the amount of any insurance
proceeds actually received by or on behalf of such Indemnitee in reduction of
the related indemnifiable Loss. Any Indemnitee which subsequently receives
insurance proceeds in respect of the related indemnifiable Loss shall pay to the
Indemnitor a refund equal to the amount of such insurance proceeds actually
received by the Indemnitee (net of all direct collection expenses), subject to
an aggregate limit on such refund of the amount the Indemnitor has paid the
Indemnitee in respect of such indemnifiable Loss.
 
10.5 Exclusive Remedy. Except for claims for injunctive or other equitable
relief, fraud or intentional misconduct or intentional misrepresentation
committed in relation to this Agreement, Purchaser and Seller acknowledge and
agree that, after the Effective Time, the foregoing indemnification provisions
shall be the exclusive remedy with respect to any Losses incurred by a Seller
Indemnified Party or Purchaser Indemnified Party, respectively, in connection
with the Sale and the other transactions contemplated by this Agreement.
 
10.6 Additional Limitations on Recourse. Notwithstanding anything to the
contrary set forth in this Agreement, any Purchaser Indemnified Party shall
first recover any Losses from the Escrow Fund before making any claim against
the Seller, but at such point as the aggregate Losses suffered or incurred by
the Purchaser Indemnified Parties exceed the Escrow Fund, then the Purchaser
Indemnified Parties shall be entitled to recover such Losses from the Seller
subject, however, to the applicable limitations and qualifications set forth in
Sections 10.2 and 10.4.
 
-52-

--------------------------------------------------------------------------------


 
11. Miscellaneous Provisions.
 
11.1 Further Assurances and Cooperation. Except as otherwise expressly provided
in this Agreement, each Party shall execute, acknowledge and deliver to the
other any and all other assignments, consents, approvals, conveyances,
assurances, documents and instruments and shall take any and all other actions
reasonably appropriate or necessary to effectuate, carry out and comply with all
of the terms of this Agreement, the Related Agreements and the transactions
contemplated hereby and thereby.
 
11.2 Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the respective successors and assigns of the Parties hereto. No Party hereto may
assign any of its rights or delegate any of its duties under this Agreement
without the prior written consent of the other Party.
 
11.3 Governing Law; Venue. This Agreement shall be governed by and construed and
enforced in accordance with the Laws of the State of Florida as applied to
Contracts made and performed within the State of Florida, without giving effect
to any choice or conflict of Law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Florida. The Parties hereby consent
to the exclusive jurisdiction of any Federal court sitting in Palm Beach County,
Florida in any Action or Proceeding arising out of or relating to this Agreement
and agrees that all claims in respect of the Action or Proceeding shall be
exclusively heard and determined in any such court. Each of the Parties hereby
waives their right to challenge any proceeding involving or relating to this
Agreement on the basis of lack of jurisdiction over the Person or forum non
conveniens.
 
11.4 Amendments. This Agreement may not be amended other than by written
instrument signed by the Parties hereto.
 
11.5 Exhibits, Schedules and Disclosure Schedule. The exhibits, schedules and
disclosure schedules referred to in this Agreement shall be attached hereto and
are incorporated by reference herein.
 
11.6 Notices. Any notice, demand, claim or communication required, permitted, or
desired to be given hereunder shall be in writing and deemed effectively given
when: (i) on the date of delivery if personally delivered against a written
receipt; (ii) on the date of delivery if sent by facsimile with receipt
confirmed; (iii) on the first Business Day following the date of dispatch if
delivered to a reputable overnight courier service (such as DHL Courier, Federal
Express, United Parcel Service, etc.) for overnight delivery; or (iv) on the
third Business Day if deposited in the United States mail, with postage prepaid
thereon, certified or registered mail, return receipt requested, addressed as
follows:
 
-53-

--------------------------------------------------------------------------------




If to Seller:
Metropolitan Health Networks, Inc.
 
250 Australian Avenue, South
 
Suite 400
 
West Palm Beach, Florida 33401
 
Attn: Michael Earley, Chief Executive Officer
 
Facsimile: (561) 805-8501
With a copy to:
Hunton & Williams, LLP
 
1111 Brickell Avenue, Suite 2500
 
Miami, Florida 33131
 
Attn: David E. Wells, Esq.
 
Facsimile: (305) 810-2460
If to Purchaser:
Humana Medical Plan, Inc.
 
500 West Main Street
 
Louisville, Kentucky 40202
 
Attention: Humana Law Department
 
Facsimile: (502) 580-2799
With a copy to:
Greenebaum Doll & McDonald PLLC
 
3500 National City Tower
 
101 South Fifth Street
 
Louisville, Kentucky 40202
 
Attention: Daniel E. Fisher, Esq.
 
Facsimile: (502) 540-2193

 
Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including messenger service, telecopy, telex, ordinary mail or
electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any Party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other Party notice in the manner set forth
herein.
 
11.7 Headings. The section and other headings contained in this Agreement and in
the exhibits and disclosure schedules to this Agreement are included for the
purpose of convenient reference only and shall not restrict, modify or otherwise
affect in any way the meaning or interpretation of this Agreement or the
exhibits, schedules and disclosure schedules hereto.
 
11.8 Confidentiality and Publicity; Press Releases. Each Party shall hold in
confidence the terms of this Agreement, and, except as provided below, such
terms shall not be disclosed without the prior written consent of the other
Party. The Parties shall not discuss with, or provide nonpublic information to,
any third Party (except for such Party’s Advisors) concerning this transaction
prior to the Closing Date, except (i) as required in governmental filings or
judicial, administrative or arbitration proceedings, or (ii) pursuant to public
releases or announcements either (A) made with the prior written approval of
Seller and Purchaser (which consent shall not be unreasonably withheld or
delayed), or (B) required by any Law (including Regulation FD promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or Order
or the rules of any stock exchange on which either Party lists securities, in
which case the Party required to make the release or announcement shall allow
the other Party reasonable time to comment on such release or announcement in
advance of such issuance, to the extent practicable under the circumstances. The
Purchaser hereby acknowledges and agrees that the Seller will be required to
announce the execution of this Agreement on a Current Report on Form 8-K no
later than four Business Days following the Effective Date and Seller hereby
agrees to use its best efforts to provide Purchaser at least two Business Days
to comment on the proposed disclosure for the such Form 8-K. Notwithstanding
anything to the contrary set forth in this Agreement, the Seller and Purchaser
each acknowledges and agrees not to disclose any information concerning the
transactions contemplated by this Agreement or any of the Related Agreements to
any Person that would reasonably give rise to a duty under Regulation FD under
the Exchange Act for the either Party to publicly disclose such information or
any other information pertaining to such transactions. The Parties agree to
prepare and issue mutually acceptable press releases on or promptly after the
Closing announcing the transactions contemplated hereby.
 
-54-

--------------------------------------------------------------------------------


 
11.9 Gender and Number; Construction. All references to the neuter gender shall
include the feminine or masculine gender and vice versa, where applicable, and
all references to the singular shall include the plural and vice versa, where
applicable. Unless otherwise expressly provided, the word “including” followed
by a listing does not limit the preceding words or terms and shall mean
“including, without limitation.” The Parties hereto are sophisticated and have
been represented by attorneys throughout the transactions hereby who have
carefully negotiated the provisions hereof. As a consequence, the Parties do not
intend that the presumptions of Laws or rules relating to the interpretation of
contracts against the drafter of any particular clause should be applied to this
Agreement or any Related Agreement.
 
11.10 Third Party Beneficiary. None of the provisions contained in this
Agreement are intended by the Parties, nor shall they be deemed, to confer any
benefit on any Person not a Party to this Agreement other than with respect to
Section 10 hereof, which shall be enforceable by Seller Indemnified Parties and
Purchaser Indemnified Parties.
 
11.11 Expenses and Attorneys’ Fees. Except to the extent otherwise provided in
this Agreement, each Party shall bear and pay its own costs and expenses
relating to the preparation, negotiation, execution and delivery of this
Agreement and the Related Agreements and to the transactions contemplated by, or
the performance of or compliance with any condition or covenant set forth in,
this Agreement and the Related Agreements, including without limitation, the
disbursements and fees of their respective Advisors, whether or not the
transactions contemplated hereby are consummated. If any action is brought by
any Party to enforce any provision of this Agreement, the prevailing Party shall
be entitled to recover its court costs and reasonable attorneys’ fees and costs.
 
11.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement, binding on all of the
Parties hereto. The Parties agree that facsimile copies of signatures shall be
deemed originals for all purposes hereof and that a Party may produce such
copies, without the need to produce original signatures, to prove the existence
of this Agreement in any proceeding brought hereunder.
 
-55-

--------------------------------------------------------------------------------


 
11.13 Entire Agreement. Except as expressly provided herein, this Agreement, the
Related Agreements, the exhibits, schedules and disclosure schedules, and the
documents referred to in this Agreement contain the entire understanding between
the Parties with respect to the transactions contemplated hereby and supersede
all prior or contemporaneous agreements, understandings, representations and
statements, oral or written, between the Parties on the subject matter hereof.
 
11.14 No Waiver. Any term, covenant or condition of this Agreement may be waived
at any time by the Party that is entitled to the benefit thereof, but only by a
written notice signed by the Party expressly waiving such term or condition. The
subsequent acceptance of performance hereunder by a Party shall not be deemed to
be a waiver of any preceding breach by any other Party of any term, covenant or
condition of this Agreement, other than the failure of such other Party to
perform the particular duties so accepted, regardless of the accepting Party’s
Knowledge of such preceding breach at the time of acceptance of such
performance. The waiver of any term, covenant or condition shall not be
construed as a waiver of any other term, covenant or condition of this
Agreement.
 
11.15 Severability. If any term, provision, condition or covenant of this
Agreement or the application thereof to any Party or circumstance shall be held
to be invalid or unenforceable to any extent in any jurisdiction, then the
remainder of this Agreement and the application of such term, provision,
condition or covenant in any other jurisdiction or to Persons or circumstances
other than those as to whom or which it is held to be invalid or unenforceable,
shall not be affected thereby, and each term, provision, condition and covenant
of this Agreement shall be valid and enforceable to the fullest extent permitted
by Law.
 
11.16 Time is of the Essence. Time is of the essence for all dates and time
periods set forth in this Agreement and each performance called for in this
Agreement.
 
[Signature Page Follows]

-56-

--------------------------------------------------------------------------------



In Witness Whereof, this Agreement has been entered into as of the day and year
first above written.
 


Humana Medical Plan, Inc.
 
By:
   
Kathleen Pellegrino, Vice President
 
and Assistant Secretary
 
(“Purchaser”)

 
Metropolitan Health Networks, Inc.
By:
 
Name:
 
Title:
 
(“Seller”)


-57-

--------------------------------------------------------------------------------



APPENDIX
 
(The Table of Defined Terms, which is set forth prior to the body of this
Agreement following the Table of Contents, is a convenient source for
cross-references to the section of this Agreement or this Appendix where defined
terms may be located.)
 
For all purposes of this Agreement, each of the following terms shall have the
meaning set forth below:
 
“Action” or “Proceeding” means any action, hearing, proceeding (public or
private), arbitration or suit (whether civil, criminal, administrative or
investigative) commenced, brought or conducted by any Person, or any
investigation or audit by any Governmental Authority.
 
“Advisors” means, with respect to any Person, such Person’s directors, officers,
employees, accountants, legal counsel, and financial, actuarial, regulatory and
tax advisors.
 
“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under common control with, another Person. For purposes of this definition
“control” (including the terms “controlled by” and “under common control with”)
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise
 
“Agency Audit” means any biennial audit by CMS.
 
“AHCA” means the Florida Agency for Health Care Administration.
 
“Applicable Rate” means an interest rate of five percent (5%) per annum.
 
“Business” means the business of operating a managed care business in the State
of Florida, including engaging in operations as a Medicare Advantage
Organization.
 
“Business Day” means a day other than a Saturday or a Sunday or other day on
which commercial banks in West Palm Beach, Florida are authorized or required by
Law to close.
 
“Claims Settlement Period” means the period commencing with the Effective Time
and expiring the last calendar day of the sixth month following the Effective
Time.
 
-1-

--------------------------------------------------------------------------------


 
“Closing Net Equity” means the Company’s Net Equity at the Effective Time, as
finally determined at the end of the Claims Settlement Period pursuant to
Section 2.5, determined in accordance with SAP and otherwise consistent with
past practices and methodologies of the Company, without giving effect to
purchase accounting adjustments or other acquisition-related adjustments that
Purchaser may make in connection with the Sale and other transactions provided
for herein; provided, notwithstanding the foregoing, that the following items or
adjustments shall , if not previously done so, be taken into account for
purposes of making the determination of Closing Net Equity: (i) to include in
such calculation the value of intercompany payables and receivables (including
any promissory notes), if any, between the Company and any of its Affiliates;
and (ii) to reflect the value (including, any increase or diminution thereof) of
any assets or liabilities of the Company related to or resulting from: (A) any
amounts due a current or past director, officer, employee or consultant of the
Company for severance, compensation or other amounts due such director, officer,
employee or consultant arising or resulting from the termination of their
employment, appointment or engagement with the Company at or prior to the
Closing; (B) any severance, retention or change of control payments or bonuses,
or similar compensatory arrangements, paid or payable to directors, officers,
employees or consultants of the Company, or any payments due any employee listed
on Schedule 6.3(c) upon termination of their employment Contract, as a result of
the consummation of the Sale or any other transaction described in this
Agreement (excluding any such payments or compensation of the type referred to
above for which Purchaser or the Company is responsible under the terms of this
Agreement for or on account of actions taken, or policies, terms or conditions
put into effect, by Purchaser or the Company after the Effective Time); (C) any
recoveries, rebates, refunds, collections or reimbursements collected within the
Claims Settlement Period to the Company relating to the Company’s operations
prior to the Effective Time (including any pharmacy rebates and recoveries
related to: insurance losses, coordination of benefits, subrogation,
reinsurance, and hospital audits, irrespective of whether such items were
reflected or understated on the Closing Balance Sheet delivered by the Chief
Financial Officer of the Company in accordance with Section 2.4); (D) the MHP
Closing Costs; and (E) any changes in estimates as of the Effective Time of an
asset or a liability or expense included in the determination of Estimated Net
Equity, including, but not limited to, any changes in (x) premium receivable
from CMS related to calendar year 2007 Medicare member risk score changes above
or below the accrued receivable and (y) premiums received from CMS after the
Effective Time as a result of CMS Medicare member risk score changes enacted
after the Effective Time that are retroactive to time periods prior to the
Effective Time; provided, further, that the liabilities for medical claims
payable and incurred but not reported medical claims as of the Effective Time
shall be an amount equal to the sum of (A) all amounts actually paid with
respect to medical claims or settlements of medical claims during the Claims
Settlement Period for covered services relating to Members where the date of
service preceded the Effective Time, and (B) the Completion Amount (defined
below), and (C) a loss adjustment expense of three percent (3%) of the sum of
(A) and (B) above. Further, the Parties shall include in the determination of
Closing Net Equity: in lieu of any estimates in the Closing Balance Sheet, (x)
the net amount of the actual reconciliations with CMS for all Reconciliation
Years prior to the Reconciliation Year 2008 that remain open and unreconciled
attributable to (1) the CMS Part D Payment Reconciliation (including Risk
Sharing, Low Income Cost Subsidy, Reinsurance Subsidy and Budget Neutrality) and
(2) the CMS Part D Plan to Plan Reconciliation; plus (y) the estimates reflected
in the Closing Balance Sheet of the same two amounts for the portion of the
Reconciliation Year 2008 ending at the Effective Time, the final payment for
which shall be made pursuant to Section 2.6(a). Further, the Parties shall
include in the determination of Closing Net Equity the estimates reflected in
the Closing Balance Sheet of any payments to be received from CMS regarding the
Medicare Risk Payments, the final payment for which shall be made pursuant to
Section 2.6(b). Notwithstanding anything to the contrary contained in this
definition, to the extent any expense is otherwise satisfied by Seller, the
payment of such expense shall not be deemed a liability for purposes of
determining the Closing Net Equity.
 
-2-

--------------------------------------------------------------------------------


 
“CMS” means the Centers for Medicare and Medicaid Services, a division of the
United States Department of Health and Human Services.
 
“CMS Part D Payment Reconciliation” means all retroactive payments, adjustments
and reconciliations between CMS and the Company pursuant to 42 CFR Part 423,
Subpart G.
 
“COBRA” shall refer to Provisions relating to the continuation of coverage under
group medical plans set forth in Part 6, Subtitle B, Title I of ERISA, and
section 4980B of the Code.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
 
“Completion Amount” means a good faith estimate, based on the application of
actuarial standards and principles consistent with past practices of the
Company, of all remaining medical service expenses for the period preceding the
Effective Time which have not been paid prior to expiration of the Claims
Settlement Period.
 
“Confidential Information” shall mean all information of any kind concerning
Purchaser, Seller the Company or their Affiliates, in connection with the
transactions contemplated by this Agreement except information: (i)
ascertainable or obtained from public or published information, or is otherwise
in the public domain at the time disclosed or obtained; (ii) received from a
third party not known by such party to be under an obligation to keep such
information confidential; (iii) that is or becomes known to the public (other
than through a breach of this Agreement); or (iv) that was in such party’s
possession prior to disclosure thereof to such party in connection herewith.
 
“Contract” or “Agreement” means any contract, agreement, subcontract, indenture,
note, bonds (including surety bond), loan, instrument, lease, mortgage,
franchise, license, assignment, purchase order, sale order, proposal, bid,
undertaking, arrangement, understanding, commitment, whether written or oral,
that is legally binding.
 
“DB Plan” shall refer to any employee benefit plan sponsored by Seller or an
ERISA Affiliate subject to Title I, Subtitle B, Part 3 or ERISA or Title IV of
ERISA.
 
“Deferred Compensation Plan” shall refer to any “nonqualified deferred
compensation plan” within the meaning of section 409A(d)(1) of the Code.
 
“Enrollment Forms” means all applications and other documents which are or have
been submitted by Members or prospective Members for enrollment in a Health
Benefit Plan and which have been accepted by the Company.
 
“ERISA” shall refer to the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” shall refer to any other person or entity that, together with
the Company or the Seller, would be treated as a single employer under section
414 of the Code.
 
“Escrow Agent” means the mutually acceptable escrow agent retained to serve as
such pursuant to the Escrow Agreement.
 
-3-

--------------------------------------------------------------------------------


 
“Escrow Agreement” means the Escrow Agreement among Purchaser, the Seller and
Escrow Agent, in substantially the form attached hereto as Exhibit B.
 
“Escrow Fund” means $1,400,000.00, deposited with the Escrow Agent in accordance
with the Escrow Agreement and Sections 2.5 and 2.8 of this Agreement.
 
“Estimated Net Equity” means the Company’s Net Equity as of the last calendar
day of the month which is two months prior to the month during which the Closing
occurs (which amount is intended to be a reasonable estimate of the Company’s
Net Equity as of the Effective Time), determined in accordance with SAP and
otherwise consistent with past practices and methodologies of the Company as
more fully described in Schedule 2.4, but without giving any effect to purchase
accounting adjustments or other acquisition-related adjustments that Purchaser
may make in connection with the Sale and the other transactions provided for in
this Agreement; provided, notwithstanding the foregoing, that the following
items or adjustments shall , if not previously done so, be taken into account
for purposes of making the determination of Estimated Net Equity: (i) to include
in such calculation the value of intercompany payables and receivables
(including any promissory notes), if any, between the Company and any of its
Affiliates; and (ii) to reflect the value (including, any increase or diminution
thereof) of any assets or liabilities of the Company related to or resulting
from: (A) any amounts due a current or past director, officer, employee or
consultant of the Company for severance, compensation or other amounts due such
director, officer, employee or consultant arising or resulting from the
termination of their employment, appointment or engagement with the Company at
or prior to the Closing; (B) any severance, retention or change of control
payments or bonuses, or similar compensatory arrangements, paid or payable to
directors, officers, employees or consultants of the Company, or any payments
due any employee listed on Schedule 6.3(c) upon termination of their employment
Contract, as a result of the consummation of the Sale or any other transaction
described in this Agreement (excluding any such payments or compensation of the
type referred to above for which Purchaser or the Company is responsible under
the terms of this Agreement for or on account of actions taken, or policies,
terms or conditions put into effect, by Purchaser or the Company after the
Effective Time); (C) a good faith estimate of medical expenses payable
determined by the Company; (D) a loss adjustment expense of three percent (3%)
of subclause (C) above; and (E) the MHP Closing Costs. Notwithstanding anything
to the contrary contained in this definition, to the extent any liability of the
Company will be paid at or after closing by the Sellers, the payment of such
expense shall not be deemed a liability for purposes of determining the
Estimated Net Equity.
 
“Federal HMO Act” means the federal Health Maintenance Organization Act of 1973,
codified at 42 U.S.C. § 300e.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time applied on a consistent basis.
 
“Governmental Authorization” means any consent, license, or certificate of need,
registration, authorization or permit issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Law or Order.
 
-4-

--------------------------------------------------------------------------------


 
“Governmental Authority” means, collectively, any: (i) nation, state, county,
city, town, village, district or other jurisdiction of any nature; (ii) federal,
state, local, municipal or other governmental organization or body; (iii)
governmental or quasi governmental authority of any nature (including any
governmental agency, branch, department, official or entity and any court or
other tribunal); or (iv) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, regulatory or Taxing authority
of any nature.
 
“Health Benefit Laws” shall mean all Laws of the State of Florida and all other
jurisdictions wherein the Company is conducting its Business, and federal Laws
of the United States of America, relating to the licensure, certification,
qualification or authority to transact business relating to the provision of,
payment for, arrangement of, or administration or utilization of health or
medical benefits, insurance or provider claims, including ERISA, the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, the HIPAA,
the Laws governing the Medicare Advantage Program, the Insurance Code of the
State of Florida, and other Laws relating to the regulation of workers
compensation, managed care organizations, insurance companies, third-party
administrators, utilization review agents, certificates of need, utilization
review coordination of benefits, hospital reimbursement, Medicare and Medicaid
participation, fraud and abuse, patient referrals and provider incentives.
 
“Health Benefit Plan” means all of the health and medical care benefit plans and
products, and all of the prescription drug plans and products, and any evidence
of coverage form, summary of benefits form, or other policy forms reflecting the
benefits or coverage under such plans, offered, sold, administered or maintained
by the Company for the benefit of its Members.
 
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996.
 
“Knowledge” means (i) when referring to Seller’s Knowledge, the actual knowledge
of the Seller’s Chief Executive Officer, the Seller’s Chief Financial Officer,
the Seller’s General Counsel and the President of Metcare of Florida, Inc., and
in each such case, the knowledge that a reasonably prudent person would be
expected to have acting in such person’s capacity in the conduct of the
Company’s business and operations; and (ii) when referring to Purchaser’s
knowledge, the actual knowledge of Thomas J. Liston, Charles Beckman, Michael
Russman and Ralph M. Wilson, and in each such case, the knowledge that a
reasonably prudent person would be expected to have acting in such person’s
capacity in the conduct of the Purchaser’s business and operations.
 
“Law” means any law, statute, rule, regulation, ordinance and other
pronouncement having the effect of law of the United States of America, the
State of Florida, any foreign country or any domestic or foreign state, county,
city or other political subdivision of any Governmental Authority.
 
“Liabilities” means any direct or indirect liability, indebtedness, claim, loss,
damage, deficiency, obligation, penalty, responsibility, cost or expense, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, known or unknown, contingent or otherwise.
 
-5-

--------------------------------------------------------------------------------


 
“Lien” shall mean any mortgage, security interest, pledge, hypothecation,
assignment, lease, encumbrance, lien, or restriction on transfer, other than
restrictions on transfer imposed by applicable securities Laws, including the
Securities Act.
 
“Material Adverse Effect”, with respect to any Person, means any effect that
individually or taken together with other effects is materially adverse to (i)
the condition, properties, assets, liabilities, business, operations, or results
of operations of such Person and its subsidiaries, taken as a whole, or (ii) the
ability of such Person to consummate the transactions contemplated by this
Agreement; provided, however, that no Material Adverse Effect shall be deemed to
have occurred as a result of (A) general economic conditions affecting generally
the industry in which such Person competes, (B) general market conditions in the
United States or (C) any effect resulting from or arising in connection with the
announcement of this Agreement or the transactions contemplated hereby, except
that a Material Adverse Effect shall be deemed to have occurred as a result of
any announcement of this Agreement or transactions contemplated hereby that
result in any Affiliated physician organizations, associations or groups
terminating its relationship with the Company.
 
“Medicaid” means Title XIX of the Social Security Act, as amended, or any
successor Law, and all regulations issued pursuant thereto and any successor
Law, and the Laws of the State of Florida and any other States in which the
Company does business passed or promulgated in connection with programs
administered under Title XIX of the Social Security Act.
 
“Medicare” means Title XVIII of the Social Security Act, as amended, or any
successor Law and all regulations issued pursuant thereto and any successor Law.
 
“Medicare Advantage Contracts” means the Company’s Contracts ## H5426 with CMS
(including any successor Contracts) that authorize the Company to participate in
the Medicare Advantage Program and offer, sell and administer the Health Benefit
Plans in the Service Area.
 
“Medicare Advantage Program” means the program enacted under Part C of Title
XVIII of the Social Security Act as succeeded and superceded by Title II of the
Medicare Prescription Drug, Improvement and Modernization Act of 2003, or any
successor Law and all regulations issued pursuant thereto or any successor Law.
 
“Member” means an individual enrolled in any Health Benefit Plan.
 
“MHP Closing Costs” means the sum of all fees and expenses payable by the
Company in connection with or related to the transactions contemplated hereby to
the Advisors (other than directors, officers and employees) of Seller and the
Company, incurred in connection with the Sale, this Agreement or the
transactions contemplated hereby, including any and all investment banking,
accounting, advisory, brokers, finders, escrow agent or legal fees set forth in
the Reductions Notice delivered by Seller to Purchaser pursuant to Section 2.2.
 
“MHP Provider Agreements” means all agreements in the form of Exhibit F attached
hereto between the Purchaser and Metcare of Florida, Inc..
 
-6-

--------------------------------------------------------------------------------


 
“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.
 
“Multiemployer Plan” shall refer to any “multiemployer plan” within the meaning
of section 3(37) of ERISA.
 
“Net Equity” shall mean the net equity of the Company as determined in
accordance with SAP, applied on a consistent basis with past practices of the
Company.
 
“OIR” means the Office of Insurance Regulation of the State of Florida.
 
“Order” means any decision, award writ, judgment, decree, ruling, verdict,
injunction, assessment, penalty, or similar order made, issued or entered by, or
settlement with, any Governmental Authorities or arbitrator.
 
“Ordinary Course of Business” means an action taken by a Person will be deemed
to have been taken in the “Ordinary Course of Business” only if:
 
(a) such an action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
 
(b) such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority)
and is not required to be specifically authorized by the parent company (if any)
of such Person; and
 
(c) such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors (or by any Person or group
of Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.
 
“PBGC” shall refer to the Pension Benefit Guaranty Corporation.
 
“Pension Plan” shall refer to any “employee pension benefit plan” within the
meaning of section 3(2) of ERISA.
 
“Permitted Liens” means (i) materialmen's, mechanics', carriers', workmen's,
repairmen's or other like Liens arising in the Ordinary Course of Business for
amounts not yet due or which are being contested in good faith by appropriate
proceedings, (ii) Liens for current Taxes or special assessments not yet due or
any Taxes being contested in good faith by appropriate proceedings, (iii) Liens,
easements, rights of way, encroachments, restrictions or similar conditions
affecting or burdening the Company's assets which individually or in the
aggregate do not detract materially from the use or value of the assets, (iv)
purchase money Liens and Liens securing rental payments under capital lease
arrangements, and (v) statutory landlord's Liens related to the rental of real
property.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity (or any department, agency
or political subdivision thereof).
 
-7-

--------------------------------------------------------------------------------


 
“Pre-Closing Tax Deficiency” shall mean any obligation of Company or its
Subsidiaries to pay Pre-Closing Taxes that are not reserved for, or with respect
to which a liability has not been recorded, on the Closing Balance Sheet.
 
“Pre-Closing Taxes” shall mean all Liabilities for Taxes of the Company and its
Subsidiaries for Pre-Closing Tax Periods, including all Liabilities for Straddle
Period Taxes allocated to any Pre-Closing Period. For purposes hereof,
Liabilities for Straddle Period Taxes shall be allocated as follows: (i) for
Straddle Period Taxes that are either (w) based upon or related to income or
receipts or (x) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), the portion
of such Straddle Period Taxes allocated to the Pre-Closing Period shall be
deemed to be an amount which would be payable if the taxable period began or
ended at the Effective Time; and (ii) for Straddle Period Taxes imposed on a
periodic basis with respect to the assets of the Company or any of its
Subsidiaries, or otherwise measured by the level of any item, the portion of
such Straddle Period Taxes allocated to the Pre-Closing Period shall be an
amount equal to the product of (y) the amount of such Straddle Period Taxes for
the entire period multiplied by (z) a fraction, the numerator of which is the
number of calendar days in the portion of such period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
period.
 
“Pre-Closing Tax Period” shall mean any Tax period beginning before the
Effective Time and ending at the Effective Time, including the portion of any
Straddle Period preceding and ending at the Effective Time.
 
“Reconciliation Year 2008” means calendar year 2008.
 
“SAP” means statutory accounting principles prescribed by the National
Association of Insurance Commissioners for the preparation of financial
statements, as modified by the Laws of the State of Florida or other applicable
State wherein the financial statements of the Company are to be or have been
filed, applied on a consistent basis.
 
“Seller Plan” shall refer to any Pension Plan, Welfare Plan, Multiemployer Plan,
Deferred Compensation Plan, VEBA, stock option plan, phantom stock plan, stock
appreciation right, severance plan, life insurance, disability insurance, fringe
benefit plan, or any other arrangement sponsored by Seller, the Company or an
ERISA Affiliate pursuant to which any Company Employee has any present or future
right to any benefits, incentive, bonus, or compensation (other than salary or
wages), or under which the Company has or may have any present or future
liability.
 
“Straddle Period” means a period that begins before the Effective Time and ends
after the Effective Time, including any such period to which a periodic or
recurring assessment of property or other Taxes relates.
 
“Straddle Period Taxes” means Taxes due and payable with respect to a Straddle
Period.
 
“Statutory Surplus” means the surplus as defined in §641.19 of the Florida
Statutes, as amended, determined in accordance with SAP, which amount is used to
determine compliance with the minimum surplus requirements under the Laws of the
State of Florida.
 
-8-

--------------------------------------------------------------------------------


 
“Subsidiary” means any corporation more than fifty percent (50%) of whose
outstanding voting securities, or any partnership, joint venture or other entity
more than fifty percent (50%) of whose total equity interest, is directly or
indirectly owned by the Company.
 
“VEBA” shall refer to any voluntary employees’ beneficiary association under
section 501(c)(9) of the Code.
 
“Welfare Plan” shall refer to any “employee welfare benefit plan” within the
meaning of section 3(1) of ERISA.
 
-9-

--------------------------------------------------------------------------------


 